               Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 EXHIBIT
                                                                   Page 1 of 162B                                                           (1)
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Southern District ofNew York
IN RE THE APPLICATION OF PUBLIC JOINT-STOCK COMPANY
ALROSA'S REQUEST FOR EX PARTE DISCOVERY PURSUANT TO 28
U.S.C § 1782                                                                  )
                               Plaintiff                                      )
                                  V.                                          )           Civil Action No.       19-MISC._184
                                                                              )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                    Safra National Bank of New York 546 5th Ave, New York, NY 10036

                                                       (Name ofperson to whom this subpoena is directed)

    � Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling ofthe
material: See Exhibit A attached hereto



 Place: MARKS&SOKOLOV, LLC                                                                Date and Time:
        1835 MARKET STREET, STE. 1717,
        PHILADELPHIA, PA 19103

     □ Inspection ofPremises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

                                                                                          Date and Time:

                                                                                      I
       The following provisions ofFed. R. Civ. P. 45 are attached- Rule 45(c), relating to the place ofcompliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences ofnot doing so.
Date:
                                  CLERK OF COURT
                                                                                             OR

                                           Signature of Clerk or Deputy Clerk                                        Attorney's signature


The name, address, e-mail address, and telephone number ofthe attorney representing (name ofparty)
___________________________ , who issues or requests this subpoena, are:


                               Notice to the person who issues or requests this subpoena
Ifthis subpoena commands the production ofdocuments, electronically stored information, or tangible things or the
inspection ofpremises before trial, a notice and a copy ofthe subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 2 of 162

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name ofindividual and title, if any)
on (date)

            0 I served the subpoena by delivering a copy to the named person as follows:


                                                                                          on (date)                                    ; or

            0 I returned the subpoena unexecuted because:


            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of



My fees are$                                      for travel and$                               for services, for a total of$                 0.00



            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server's signature



                                                                                                 Printed name and title




                                                                                                    Server's address

Additional information regarding attempted service, etc.:
                 Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 3 of 162

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert's opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specijying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party's officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
  (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Formfor Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction-which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney's fees--on a party or attorney who           information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
  (2) Command to Produce Materials or Permit Inspection.                           from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises--or to            (A) lriformation Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
      (i) At any time, on notice to the commanded person, the serving party        tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) lriformation Produced. if information produced in response to a
      (ii) These acts may be required only as directed in the order, and the       subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party's officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required-and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court-may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
       Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 4 of 162



                                               EXHIBIT A
                            SCHEDULE OF DOCUMENTS TO BE PRODUCED


For the period from February 1, 2015 through December 31, 2018, please produce:
all wire transfers to; wire transfers from; and all documents and records including but not limited to
applications to open an account, account records, monthly statements, wire transfer records, checks,
deposit or withdraw records and/or cancelled checks in the name of, or concerning, the following
entities:


(1)     MD TRADERS LTD

Country of incorporation: BVI
Registration #: 585424
Known addresses:
Marcy Building, 2nd floor, Road Town, Torltola, BVI
EBOX MAIL SOLUTIONS 13461 NW 19TH LANE DORAL, FL 33182-0000
OCASA INC SORT SF7984 3450 NW 113 COURT DORAL, FL 331780000
To the best of our knowledge MD TRADERS LTD maintains or at least earlier maintained the following
account in Safra National Bank of New York: 6224237.


(2)     UNDERWATER MANPOWER SOCIETY LTD

Country of incorporation: Bahamas
Registration #: 171551 B
Known addresses:
Suite 200B, 2nd Floor Centre of Commerce, One Bay Street PO Box N-3944, Nassau, Bahamas
EBOX MAIL SOLUTIONS 13461 NW 19TH LANE DORAL, FL 33182-0000
OCASA INC SORT #SF7986 3450 NW 113 COURT DORAL, FL 331780000
To the best of our knowledge UNDERWATER MANPOWER SOCIETY LTD maintains or at least earlier
maintained the following account in Safra National Bank of New York: 17249371.


(3)     MD AMERICA TRADING INC

Country of incorporation: Florida, USA
Registration #: P11000061190
Known addresses:
1108 PONCE DE LEON BOULEVARD CORAL GABLES, FL 33134
815 PONCE DE LEON BLVD CORAL GABLES FL 33134-3038

                                                      1
       Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 5 of 162



                                             INSTRUCTIONS
      1.     You are instructed to consecutively paginate (i.e., bates label) all responsive
documents produced.
      2.      Pursuant to the Subpoena served upon you, please produce the categories of
documents identified below in the “Schedule of Documents to be Produced.”
       3.      The attached Subpoena is continuing in nature and any additional documents shall be
produced as they become available.
        4.     For any electronic wire information, please provide information with regard to the
following:
               TXN (Transaction) Date
               CINQ (Transaction Internal Reference) ID
               Payment Method
               Base Amount
               Originator Name
               Originator Account ID
               Originator Address Street 1
               Originator Address Street 2
               Originator Address Street 3
               Originator Address City
               Originator Address Postal Code
               Originator Address Country Code
               Originator Address State Code
               Originator's Bank Name
               Originator's Bank Account ID
               Originator's Bank Address Street 1
               Originator's Bank Address Street 2
               Originator's Bank Address Street 3
               Originator's Bank Address City
               Originator's Bank Address Postal Code
               Originator's Bank Address Country Code
               Originator's Bank Address State Code
               Beneficiary Name
               Beneficiary Account ID
               Beneficiary Address Street 1
               Beneficiary Address Street 2
               Beneficiary Address Street 3

                                                    2
Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 6 of 162



      Beneficiary Address City
      Beneficiary Address Postal Code
      Beneficiary Address Country Code
      Beneficiary Address State Code
      Beneficiary's Bank Name
      Beneficiary's Bank Account ID
      Beneficiary's Bank Address Street 1
      Beneficiary's Bank Address Street 2
      Beneficiary's Bank Address Street 3
      Beneficiary's Bank Address City
      Beneficiary's Bank Address Postal Code
      Beneficiary's Bank Address Country Code
      Beneficiary's Bank Address State Code
      Sender Reference
      Beneficiary Reference
      OBI - Originator to Beneficiary Instructions
      Sending Institution Name
      Sending Institution Account ID
      Sending Institution Account Type
      Sending Institution Address Street 1
      Sending Institution Address Street 2
      Sending Institution Address Street 3
      Sending Institution Address City
      Sending Institution Address Postal Code
      Sending Institution Address Country Code
      Sending Institution Address State Code
      Receiving Institution Name
      Receiving Institution Account ID
      Receiving Institution Account Type
      Receiving Institution Address Street 1
      Receiving Institution Address Street 2
      Receiving Institution Address Street 3
      Receiving Institution Address City
      Receiving Institution Address Postal Code
      Receiving Institution Address Country Code

                                           3
       Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 7 of 162



                Receiving Institution Address State Code
                Intermediate 1 Name
                Intermediate 1 Account ID
                Intermediate 1 Address Street 1
                Intermediate 1 Address Street 2
                Intermediate 1 Address Street 3
                Intermediate 1 Address City
                Intermediate 1 Address Postal Code
                Intermediate 1 Address Country Code
                Intermediate 1 Address State Code
                Intermediate 2 Name
                Intermediate 2 Account ID
                Intermediate 2 Address Street 1
                Intermediate 2 Address Street 2
                Intermediate 2 Address Street 3
                Intermediate 2 Address City
                Intermediate 2 Address Postal Code
                Intermediate 2 Address Country Code
                Intermediate 2 Address State Code
                Intermediate 3 Name
                Intermediate 3 Account ID
                Intermediate 3 Address Street 1
                Intermediate 3 Address Street 2
                Intermediate 3 Address Street 3
                Intermediate 3 Address City
                Intermediate 3 Address Postal Code
                Intermediate 3 Address Country Code
                Intermediate 3 Address State Code
        5.       For any requested document which is being withheld on the basis of a claim of privilege,
please identify the document, and for each such document state:
                a. Author
                b. Designated and intended recipient(s)
                c. Person(s) to whom it was circulated
                d. Date
                e. Subject matter


                                                    4
      Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 8 of 162



               f.   Privilege asserted
         6.     If a portion of any document responsive to these requests is withheld under claim of
privilege, any non-privileged portion of such document must be produced with the portion claimed to
be privileged redacted.
        7.     If you file a timely objection to any portion of a request, definition or an instruction,
provide a response to the remaining portion.
        8.       The attached Subpoena shall apply to all documents that you, or any of your present or
former agents, attorneys, assigns, consultants, employees, and/or successors possess, control or can
access in the ordinary course of business.
        9.      In responding to these requests, you shall produce all responsive documents in your
possession, custody or control or in the possession, custody or control of your agents, employees,
attorneys, accountants, representatives, or anyone acting or purporting to act on your behalf. A
document shall be deemed to be within your control if you have the right to secure the document or a
copy of the document from another person having possession or custody of the document.
         10.    If any document requested by the attached Subpoena is no longer in the possession of
or subject to the control of the party upon whom this demand is made, said party shall provide a listing
which identifies the present custodian of the document, including in such identification the full name,
residence and business address, business affiliation and job title, and state further what and when
disposition was made of said document. If all copies of the document have been destroyed, please
identify the person or person authorizing the destruction of the document and specify the date of the
destruction of the document.
       11.     In lieu of appearing in person and producing the documents as set forth in the attached
subpoena, prior to the deadline you may forward a copy of all produced and responsive documents to
Bruce Marks, Esq., Marks & Sokolov, LLC, 1835 Market Street, 17th Floor, Philadelphia, Pennsylvania
19103.




                                                   5
Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 9 of 162



                                    DEFINITIONS
1.    The following definitions shall apply to this subpoena:
      a. Document. The term “document” is defined to be synonymous in meaning and
         equal in scope to the usage of the term “documents or electronically stored
         information” in Fed. R. Civ. P. 34(a)(1)(A). A draft or non-identical copy is a separate
         document within the meaning of this term. The term “document” includes hardcopy
         and electronic information, regardless of manner of storage.
      b. Identify (with respect to persons). When referring to a person, “to identify” means
         to give, to the extent known, the person’s full name, present or last known address,
         and when referring to a natural person, additionally, the present or last known place
         of employment. Once a person has been identified in accordance with this
         subparagraph, only the name of that person need be listed in response to
         subsequent discovery requesting the identification of that person.
      c. Identify (with respect to documents). When referring to documents, “to identify”
         means to give, to the extent known, the (i) type of document; (ii) general subject
         matter; (iii) date of the document; and (iv) author(s), addressee(s) and recipient(s).
         In the alternative, the responding party may produce the documents, together with
         identifying information sufficient to satisfy Fed. R. Civ. P. 33(d).
      d. Person. The term “person” is defined as any natural person or any legal entity,
         including, without limitation, any business or governmental entity or association.
      e. Concerning. The term “concerning” means relating to, referring to, describing,
         evidencing or constituting.
      f.   You. The term “you” means the recipient of this discovery request, and all persons
           acting on behalf of you, including but not limited to officers, agents, attorneys,
           employees, and representatives.
2.    The following rules of construction apply to all discovery requests:
      a. All/Any/Each. The terms “all,” “any,” and “each” shall each by construed as
         encompassing any and all.
      b. And/Or. The connectives “and” and “or” shall be construed either disjunctively or
         conjunctively as necessary to bring within the scope of the discovery request all
         responses that might otherwise be construed to be outside of its scope.
      c. Number. The use of the singular form of any word includes the plural and vice versa.
      d. Including. The term “including” shall be deemed to be followed by the phrase “but
         not limited to.”




                                          6
              Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 10 of 162


AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Southern District ofNew York
IN RE THE APPLICATION OF PUBLIC JOINT-STOCK COMPANY
ALROSA'S REQUEST FOR EX PARTE DISCOVERY PURSUANT TO 28
U.S.C § 1782                                                                  )
                               Plaintiff                                      )
                                  V.                                          )           Civil Action No.       19-MISC._184
                                                                              )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                    M.Y. Safra Bank, FSB 499 Park Avenue, New York, NY 10022

                                                       (Name ofperson to whom this subpoena is directed)

    � Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling ofthe
material: See Exhibit A attached hereto



 Place: MARKS&SOKOLOV, LLC                                                                Date and Time:
        1835 MARKET STREET, STE. 1717,
        PHILADELPHIA, PA 19103

     □ Inspection ofPremises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

                                                                                          Date and Time:

                                                                                      I
       The following provisions ofFed. R. Civ. P. 45 are attached- Rule 45(c), relating to the place ofcompliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences ofnot doing so.
Date:
                                  CLERK OF COURT
                                                                                             OR

                                           Signature of Clerk or Deputy Clerk                                        Attorney's signature


The name, address, e-mail address, and telephone number ofthe attorney representing (name ofparty)
___________________________ , who issues or requests this subpoena, are:


                               Notice to the person who issues or requests this subpoena
Ifthis subpoena commands the production ofdocuments, electronically stored information, or tangible things or the
inspection ofpremises before trial, a notice and a copy ofthe subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
               Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 11 of 162

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name ofindividual and title, if any)
on (date)

            0 I served the subpoena by delivering a copy to the named person as follows:


                                                                                          on (date)                                    ; or

            0 I returned the subpoena unexecuted because:


            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of



My fees are$                                      for travel and$                               for services, for a total of$                 0.00



            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server's signature



                                                                                                 Printed name and title




                                                                                                    Server's address

Additional information regarding attempted service, etc.:
                Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 12 of 162

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert's opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specijying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party's officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
  (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Formfor Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction-which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney's fees--on a party or attorney who           information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
  (2) Command to Produce Materials or Permit Inspection.                           from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises--or to            (A) lriformation Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
      (i) At any time, on notice to the commanded person, the serving party        tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) lriformation Produced. if information produced in response to a
      (ii) These acts may be required only as directed in the order, and the       subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party's officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required-and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court-may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
      Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 13 of 162



                                               EXHIBIT A
                            SCHEDULE OF DOCUMENTS TO BE PRODUCED


For the period from February 1, 2015 through December 31, 2018, please produce:
all wire transfers to; wire transfers from; and all documents and records including but not limited to
applications to open an account, account records, monthly statements, wire transfer records, checks,
deposit or withdraw records and/or cancelled checks in the name of, or concerning, the following
entities:


(1)     MD TRADERS LTD

Country of incorporation: BVI
Registration #: 585424
Known addresses:
Marcy Building, 2nd floor, Road Town, Torltola, BVI
EBOX MAIL SOLUTIONS 13461 NW 19TH LANE DORAL, FL 33182-0000
OCASA INC SORT SF7984 3450 NW 113 COURT DORAL, FL 331780000
To the best of our knowledge MD TRADERS LTD maintains or at least earlier maintained the following
account in Safra National Bank of New York: 6224237.


(2)     UNDERWATER MANPOWER SOCIETY LTD

Country of incorporation: Bahamas
Registration #: 171551 B
Known addresses:
Suite 200B, 2nd Floor Centre of Commerce, One Bay Street PO Box N-3944, Nassau, Bahamas
EBOX MAIL SOLUTIONS 13461 NW 19TH LANE DORAL, FL 33182-0000
OCASA INC SORT #SF7986 3450 NW 113 COURT DORAL, FL 331780000
To the best of our knowledge UNDERWATER MANPOWER SOCIETY LTD maintains or at least earlier
maintained the following account in Safra National Bank of New York: 17249371.


(3)     MD AMERICA TRADING INC

Country of incorporation: Florida, USA
Registration #: P11000061190
Known addresses:
1108 PONCE DE LEON BOULEVARD CORAL GABLES, FL 33134
815 PONCE DE LEON BLVD CORAL GABLES FL 33134-3038

                                                      1
      Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 14 of 162



                                             INSTRUCTIONS
      1.     You are instructed to consecutively paginate (i.e., bates label) all responsive
documents produced.
      2.      Pursuant to the Subpoena served upon you, please produce the categories of
documents identified below in the “Schedule of Documents to be Produced.”
       3.      The attached Subpoena is continuing in nature and any additional documents shall be
produced as they become available.
        4.     For any electronic wire information, please provide information with regard to the
following:
               TXN (Transaction) Date
               CINQ (Transaction Internal Reference) ID
               Payment Method
               Base Amount
               Originator Name
               Originator Account ID
               Originator Address Street 1
               Originator Address Street 2
               Originator Address Street 3
               Originator Address City
               Originator Address Postal Code
               Originator Address Country Code
               Originator Address State Code
               Originator's Bank Name
               Originator's Bank Account ID
               Originator's Bank Address Street 1
               Originator's Bank Address Street 2
               Originator's Bank Address Street 3
               Originator's Bank Address City
               Originator's Bank Address Postal Code
               Originator's Bank Address Country Code
               Originator's Bank Address State Code
               Beneficiary Name
               Beneficiary Account ID
               Beneficiary Address Street 1
               Beneficiary Address Street 2
               Beneficiary Address Street 3

                                                    2
Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 15 of 162



       Beneficiary Address City
       Beneficiary Address Postal Code
       Beneficiary Address Country Code
       Beneficiary Address State Code
       Beneficiary's Bank Name
       Beneficiary's Bank Account ID
       Beneficiary's Bank Address Street 1
       Beneficiary's Bank Address Street 2
       Beneficiary's Bank Address Street 3
       Beneficiary's Bank Address City
       Beneficiary's Bank Address Postal Code
       Beneficiary's Bank Address Country Code
       Beneficiary's Bank Address State Code
       Sender Reference
       Beneficiary Reference
       OBI - Originator to Beneficiary Instructions
       Sending Institution Name
       Sending Institution Account ID
       Sending Institution Account Type
       Sending Institution Address Street 1
       Sending Institution Address Street 2
       Sending Institution Address Street 3
       Sending Institution Address City
       Sending Institution Address Postal Code
       Sending Institution Address Country Code
       Sending Institution Address State Code
       Receiving Institution Name
       Receiving Institution Account ID
       Receiving Institution Account Type
       Receiving Institution Address Street 1
       Receiving Institution Address Street 2
       Receiving Institution Address Street 3
       Receiving Institution Address City
       Receiving Institution Address Postal Code
       Receiving Institution Address Country Code

                                            3
      Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 16 of 162



                Receiving Institution Address State Code
                Intermediate 1 Name
                Intermediate 1 Account ID
                Intermediate 1 Address Street 1
                Intermediate 1 Address Street 2
                Intermediate 1 Address Street 3
                Intermediate 1 Address City
                Intermediate 1 Address Postal Code
                Intermediate 1 Address Country Code
                Intermediate 1 Address State Code
                Intermediate 2 Name
                Intermediate 2 Account ID
                Intermediate 2 Address Street 1
                Intermediate 2 Address Street 2
                Intermediate 2 Address Street 3
                Intermediate 2 Address City
                Intermediate 2 Address Postal Code
                Intermediate 2 Address Country Code
                Intermediate 2 Address State Code
                Intermediate 3 Name
                Intermediate 3 Account ID
                Intermediate 3 Address Street 1
                Intermediate 3 Address Street 2
                Intermediate 3 Address Street 3
                Intermediate 3 Address City
                Intermediate 3 Address Postal Code
                Intermediate 3 Address Country Code
                Intermediate 3 Address State Code
        5.       For any requested document which is being withheld on the basis of a claim of privilege,
please identify the document, and for each such document state:
                a. Author
                b. Designated and intended recipient(s)
                c. Person(s) to whom it was circulated
                d. Date
                e. Subject matter


                                                    4
      Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 17 of 162



               f.   Privilege asserted
         6.     If a portion of any document responsive to these requests is withheld under claim of
privilege, any non-privileged portion of such document must be produced with the portion claimed to
be privileged redacted.
        7.     If you file a timely objection to any portion of a request, definition or an instruction,
provide a response to the remaining portion.
        8.       The attached Subpoena shall apply to all documents that you, or any of your present or
former agents, attorneys, assigns, consultants, employees, and/or successors possess, control or can
access in the ordinary course of business.
        9.      In responding to these requests, you shall produce all responsive documents in your
possession, custody or control or in the possession, custody or control of your agents, employees,
attorneys, accountants, representatives, or anyone acting or purporting to act on your behalf. A
document shall be deemed to be within your control if you have the right to secure the document or a
copy of the document from another person having possession or custody of the document.
         10.    If any document requested by the attached Subpoena is no longer in the possession of
or subject to the control of the party upon whom this demand is made, said party shall provide a listing
which identifies the present custodian of the document, including in such identification the full name,
residence and business address, business affiliation and job title, and state further what and when
disposition was made of said document. If all copies of the document have been destroyed, please
identify the person or person authorizing the destruction of the document and specify the date of the
destruction of the document.
       11.     In lieu of appearing in person and producing the documents as set forth in the attached
subpoena, prior to the deadline you may forward a copy of all produced and responsive documents to
Bruce Marks, Esq., Marks & Sokolov, LLC, 1835 Market Street, 17th Floor, Philadelphia, Pennsylvania
19103.




                                                   5
Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 18 of 162



                                     DEFINITIONS
 1.    The following definitions shall apply to this subpoena:
       a. Document. The term “document” is defined to be synonymous in meaning and
          equal in scope to the usage of the term “documents or electronically stored
          information” in Fed. R. Civ. P. 34(a)(1)(A). A draft or non-identical copy is a separate
          document within the meaning of this term. The term “document” includes hardcopy
          and electronic information, regardless of manner of storage.
       b. Identify (with respect to persons). When referring to a person, “to identify” means
          to give, to the extent known, the person’s full name, present or last known address,
          and when referring to a natural person, additionally, the present or last known place
          of employment. Once a person has been identified in accordance with this
          subparagraph, only the name of that person need be listed in response to
          subsequent discovery requesting the identification of that person.
       c. Identify (with respect to documents). When referring to documents, “to identify”
          means to give, to the extent known, the (i) type of document; (ii) general subject
          matter; (iii) date of the document; and (iv) author(s), addressee(s) and recipient(s).
          In the alternative, the responding party may produce the documents, together with
          identifying information sufficient to satisfy Fed. R. Civ. P. 33(d).
       d. Person. The term “person” is defined as any natural person or any legal entity,
          including, without limitation, any business or governmental entity or association.
       e. Concerning. The term “concerning” means relating to, referring to, describing,
          evidencing or constituting.
       f.   You. The term “you” means the recipient of this discovery request, and all persons
            acting on behalf of you, including but not limited to officers, agents, attorneys,
            employees, and representatives.
 2.    The following rules of construction apply to all discovery requests:
       a. All/Any/Each. The terms “all,” “any,” and “each” shall each by construed as
          encompassing any and all.
       b. And/Or. The connectives “and” and “or” shall be construed either disjunctively or
          conjunctively as necessary to bring within the scope of the discovery request all
          responses that might otherwise be construed to be outside of its scope.
       c. Number. The use of the singular form of any word includes the plural and vice versa.
       d. Including. The term “including” shall be deemed to be followed by the phrase “but
          not limited to.”




                                           6
              Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 19 ofEXHIBIT
                                                                             162                                                            B (2)

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Southern District ofNew York
IN RE THE APPLICATION OF PUBLIC JOINT-STOCK COMPANY
ALROSA'S REQUEST FOR EX PARTE DISCOVERY PURSUANT TO 28
U.S.C § 1782                                                                  )
                               Plaintiff                                      )
                                  V.                                          )           Civil Action No.       19-MISC._184
                                                                              )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:        BARCLAYS BANK, PLC, 745 SEVENTH AVENUE 16TH FLOOR, NEW YORK, NY 10019 UNITED STATES

                                                       (Name ofperson to whom this subpoena is directed)

    � Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling ofthe
material: See Exhibit A attached hereto



 Place: MARKS&SOKOLOV, LLC                                                                Date and Time:
        1835 MARKET STREET, STE. 1717,
        PHILADELPHIA, PA 19103

     □ Inspection ofPremises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

                                                                                          Date and Time:

                                                                                      I
       The following provisions ofFed. R. Civ. P. 45 are attached- Rule 45(c), relating to the place ofcompliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences ofnot doing so.
Date:
                                  CLERK OF COURT
                                                                                             OR

                                           Signature of Clerk or Deputy Clerk                                        Attorney's signature


The name, address, e-mail address, and telephone number ofthe attorney representing (name ofparty)
___________________________ , who issues or requests this subpoena, are:


                               Notice to the person who issues or requests this subpoena
Ifthis subpoena commands the production ofdocuments, electronically stored information, or tangible things or the
inspection ofpremises before trial, a notice and a copy ofthe subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
               Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 20 of 162

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name ofindividual and title, if any)
on (date)

            0 I served the subpoena by delivering a copy to the named person as follows:


                                                                                          on (date)                                    ; or

            0 I returned the subpoena unexecuted because:


            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of



My fees are$                                      for travel and$                               for services, for a total of$                 0.00



            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server's signature



                                                                                                 Printed name and title




                                                                                                    Server's address

Additional information regarding attempted service, etc.:
                Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 21 of 162

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert's opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specijying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party's officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
  (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Formfor Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction-which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney's fees--on a party or attorney who           information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
  (2) Command to Produce Materials or Permit Inspection.                           from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises--or to            (A) lriformation Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
      (i) At any time, on notice to the commanded person, the serving party        tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) lriformation Produced. if information produced in response to a
      (ii) These acts may be required only as directed in the order, and the       subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party's officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required-and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court-may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
    Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 22 of 162



                                             EXHIBIT A
                           SCHEDULE OF DOCUMENTS TO BE PRODUCED
         1.      For the period from February 1, 2015 through December 31, 2018, please produce:
all wire transfers to; wire transfers from; and all documents and records including but not limited to
applications to open an account, account records, monthly statements, wire transfer records,
deposit or withdraw records and/or cancelled checks in the name of, or concerning, the following
persons:


         (1)       DAVID MISHAL

                   Also spelled as:

                   “DAVID MICHAL”

                   “DAVID MISHAL AND/OR TZIPORA”



         (2)       IURII ANATOLIEVICH NEUIMIN

                   Also spelled as:

                   “IURII ANATOLIEVICH NEUMIN”

                   “NEUIMIN IURII ANATOLIEVICH”

                   “Yuri Neumin”

                   “Yuri Neuimin”

                   “Yurii Neumin”

                   “Yurii Neuimin”



         (3)       MD AMERICA TRADING INC

                   Country of incorporation: Florida, USA
                   Registration #: P11000061190
                   Known addresses:
                   1108 PONCE DE LEON BOULEVARD CORAL GABLES, FL 33134
                   815 PONCE DE LEON BLVD CORAL GABLES FL 33134-3038




                                                  1
    Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 23 of 162




                                          INSTRUCTIONS
      1.     You are instructed to consecutively paginate (i.e., bates label) all responsive
documents produced.
      2.      Pursuant to the Subpoena served upon you, please produce the categories of
documents identified below in the “Schedule of Documents to be Produced.”
       3.      The attached Subpoena is continuing in nature and any additional documents shall
be produced as they become available.
        4.     For any electronic wire information, please provide information with regard to the
following:
               TXN (Transaction) Date
               CINQ (Transaction Internal Reference) ID
               Payment Method
               Base Amount
               Originator Name
               Originator Account ID
               Originator Address Street 1
               Originator Address Street 2
               Originator Address Street 3
               Originator Address City
               Originator Address Postal Code
               Originator Address Country Code
               Originator Address State Code
               Originator's Bank Name
               Originator's Bank Account ID
               Originator's Bank Address Street 1
               Originator's Bank Address Street 2
               Originator's Bank Address Street 3
               Originator's Bank Address City
               Originator's Bank Address Postal Code
               Originator's Bank Address Country Code
               Originator's Bank Address State Code
               Beneficiary Name
               Beneficiary Account ID
               Beneficiary Address Street 1
               Beneficiary Address Street 2
               Beneficiary Address Street 3
               Beneficiary Address City


                                                2
Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 24 of 162



        Beneficiary Address Postal Code
        Beneficiary Address Country Code
        Beneficiary Address State Code
        Beneficiary's Bank Name
        Beneficiary's Bank Account ID
        Beneficiary's Bank Address Street 1
        Beneficiary's Bank Address Street 2
        Beneficiary's Bank Address Street 3
        Beneficiary's Bank Address City
        Beneficiary's Bank Address Postal Code
        Beneficiary's Bank Address Country Code
        Beneficiary's Bank Address State Code
        Sender Reference
        Beneficiary Reference
        OBI - Originator to Beneficiary Instructions
        Sending Institution Name
        Sending Institution Account ID
        Sending Institution Account Type
        Sending Institution Address Street 1
        Sending Institution Address Street 2
        Sending Institution Address Street 3
        Sending Institution Address City
        Sending Institution Address Postal Code
        Sending Institution Address Country Code
        Sending Institution Address State Code
        Receiving Institution Name
        Receiving Institution Account ID
        Receiving Institution Account Type
        Receiving Institution Address Street 1
        Receiving Institution Address Street 2
        Receiving Institution Address Street 3
        Receiving Institution Address City
        Receiving Institution Address Postal Code
        Receiving Institution Address Country Code
        Receiving Institution Address State Code
        Intermediate 1 Name
        Intermediate 1 Account ID
        Intermediate 1 Address Street 1

                                           3
    Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 25 of 162



                Intermediate 1 Address Street 2
                Intermediate 1 Address Street 3
                Intermediate 1 Address City
                Intermediate 1 Address Postal Code
                Intermediate 1 Address Country Code
                Intermediate 1 Address State Code
                Intermediate 2 Name
                Intermediate 2 Account ID
                Intermediate 2 Address Street 1
                Intermediate 2 Address Street 2
                Intermediate 2 Address Street 3
                Intermediate 2 Address City
                Intermediate 2 Address Postal Code
                Intermediate 2 Address Country Code
                Intermediate 2 Address State Code
                Intermediate 3 Name
                Intermediate 3 Account ID
                Intermediate 3 Address Street 1
                Intermediate 3 Address Street 2
                Intermediate 3 Address Street 3
                Intermediate 3 Address City
                Intermediate 3 Address Postal Code
                Intermediate 3 Address Country Code
                Intermediate 3 Address State Code
         5.      For any requested document which is being withheld on the basis of a claim of
privilege, please identify the document, and for each such document state:
                a. Author
                b. Designated and intended recipient(s)
                c. Person(s) to whom it was circulated
                d. Date
                e. Subject matter
                f.   Privilege asserted
         6.      If a portion of any document responsive to these requests is withheld under claim of
privilege, any non-privileged portion of such document must be produced with the portion claimed
to be privileged redacted.
        7.     If you file a timely objection to any portion of a request, definition or an instruction,
provide a response to the remaining portion.




                                                   4
    Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 26 of 162



        8.      The attached Subpoena shall apply to all documents that you, or any of your present
or former agents, attorneys, assigns, consultants, employees, and/or successors possess, control or
can access in the ordinary course of business.
        9.      In responding to these requests, you shall produce all responsive documents in your
possession, custody or control or in the possession, custody or control of your agents, employees,
attorneys, accountants, representatives, or anyone acting or purporting to act on your behalf. A
document shall be deemed to be within your control if you have the right to secure the document or
a copy of the document from another person having possession or custody of the document.
         10.     If any document requested by the attached Subpoena is no longer in the possession
of or subject to the control of the party upon whom this demand is made, said party shall provide a
listing which identifies the present custodian of the document, including in such identification the
full name, residence and business address, business affiliation and job title, and state further what
and when disposition was made of said document. If all copies of the document have been
destroyed, please identify the person or person authorizing the destruction of the document and
specify the date of the destruction of the document.
       11.     In lieu of appearing in person and producing the documents as set forth in the
attached subpoena, prior to the deadline you may forward a copy of all produced and responsive
documents to Bruce Marks, Esq., Marks & Sokolov, LLC, 1835 Market Street, 17th Floor, Philadelphia,
Pennsylvania 19103.




                                                 5
Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 27 of 162



                                    DEFINITIONS
  1.    The following definitions shall apply to this subpoena:
        a. Document. The term “document” is defined to be synonymous in meaning and
           equal in scope to the usage of the term “documents or electronically stored
           information” in Fed. R. Civ. P. 34(a)(1)(A). A draft or non-identical copy is a
           separate document within the meaning of this term. The term “document”
           includes hardcopy and electronic information, regardless of manner of storage.
        b. Identify (with respect to persons). When referring to a person, “to identify”
           means to give, to the extent known, the person’s full name, present or last
           known address, and when referring to a natural person, additionally, the present
           or last known place of employment. Once a person has been identified in
           accordance with this subparagraph, only the name of that person need be listed
           in response to subsequent discovery requesting the identification of that person.
        c. Identify (with respect to documents). When referring to documents, “to
           identify” means to give, to the extent known, the (i) type of document; (ii)
           general subject matter; (iii) date of the document; and (iv) author(s),
           addressee(s) and recipient(s). In the alternative, the responding party may
           produce the documents, together with identifying information sufficient to
           satisfy Fed. R. Civ. P. 33(d).
        d. Person. The term “person” is defined as any natural person or any legal entity,
           including, without limitation, any business or governmental entity or
           association.
        e. Concerning. The term “concerning” means relating to, referring to, describing,
           evidencing or constituting.
        f.   You. The term “you” means the recipient of this discovery request, and all
             persons acting on behalf of you, including but not limited to officers, agents,
             attorneys, employees, and representatives.
  2.    The following rules of construction apply to all discovery requests:
        a. All/Any/Each. The terms “all,” “any,” and “each” shall each by construed as
           encompassing any and all.
        b. And/Or. The connectives “and” and “or” shall be construed either disjunctively
           or conjunctively as necessary to bring within the scope of the discovery request
           all responses that might otherwise be construed to be outside of its scope.
        c. Number. The use of the singular form of any word includes the plural and vice
           versa.
        d. Including. The term “including” shall be deemed to be followed by the phrase
           “but not limited to.”




                                          6
              Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 28 of 162


AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Southern District ofNew York
IN RE THE APPLICATION OF PUBLIC JOINT-STOCK COMPANY
ALROSA'S REQUEST FOR EX PARTE DISCOVERY PURSUANT TO 28
U.S.C § 1782                                                                  )
                               Plaintiff                                      )
                                  V.                                          )           Civil Action No.       19-MISC._184
                                                                              )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:       BNP PARIBAS INC., THE EQUITABLE TOWER, 787 7TH AVE, NEW YORK, NY 10019

                                                       (Name ofperson to whom this subpoena is directed)

    � Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling ofthe
material: See Exhibit A attached hereto



 Place: MARKS&SOKOLOV, LLC                                                                Date and Time:
        1835 MARKET STREET, STE. 1717,
        PHILADELPHIA, PA 19103

     □ Inspection ofPremises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

                                                                                          Date and Time:

                                                                                      I
       The following provisions ofFed. R. Civ. P. 45 are attached- Rule 45(c), relating to the place ofcompliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences ofnot doing so.
Date:
                                  CLERK OF COURT
                                                                                             OR

                                           Signature of Clerk or Deputy Clerk                                        Attorney's signature


The name, address, e-mail address, and telephone number ofthe attorney representing (name ofparty)
___________________________ , who issues or requests this subpoena, are:


                               Notice to the person who issues or requests this subpoena
Ifthis subpoena commands the production ofdocuments, electronically stored information, or tangible things or the
inspection ofpremises before trial, a notice and a copy ofthe subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
               Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 29 of 162

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name ofindividual and title, if any)
on (date)

            0 I served the subpoena by delivering a copy to the named person as follows:


                                                                                          on (date)                                    ; or

            0 I returned the subpoena unexecuted because:


            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of



My fees are$                                      for travel and$                               for services, for a total of$                 0.00



            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server's signature



                                                                                                 Printed name and title




                                                                                                    Server's address

Additional information regarding attempted service, etc.:
                Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 30 of 162

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert's opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specijying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party's officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
  (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Formfor Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction-which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney's fees--on a party or attorney who           information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
  (2) Command to Produce Materials or Permit Inspection.                           from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises--or to            (A) lriformation Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
      (i) At any time, on notice to the commanded person, the serving party        tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) lriformation Produced. if information produced in response to a
      (ii) These acts may be required only as directed in the order, and the       subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party's officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required-and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court-may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
    Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 31 of 162



                                             EXHIBIT A
                           SCHEDULE OF DOCUMENTS TO BE PRODUCED
         1.      For the period from February 1, 2015 through December 31, 2018, please produce:
all wire transfers to; wire transfers from; and all documents and records including but not limited to
applications to open an account, account records, monthly statements, wire transfer records,
deposit or withdraw records and/or cancelled checks in the name of, or concerning, the following
persons:


         (1)       DAVID MISHAL

                   Also spelled as:

                   “DAVID MICHAL”

                   “DAVID MISHAL AND/OR TZIPORA”



         (2)       IURII ANATOLIEVICH NEUIMIN

                   Also spelled as:

                   “IURII ANATOLIEVICH NEUMIN”

                   “NEUIMIN IURII ANATOLIEVICH”

                   “Yuri Neumin”

                   “Yuri Neuimin”

                   “Yurii Neumin”

                   “Yurii Neuimin”



         (3)       MD AMERICA TRADING INC

                   Country of incorporation: Florida, USA
                   Registration #: P11000061190
                   Known addresses:
                   1108 PONCE DE LEON BOULEVARD CORAL GABLES, FL 33134
                   815 PONCE DE LEON BLVD CORAL GABLES FL 33134-3038




                                                  1
    Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 32 of 162




                                          INSTRUCTIONS
      1.     You are instructed to consecutively paginate (i.e., bates label) all responsive
documents produced.
      2.      Pursuant to the Subpoena served upon you, please produce the categories of
documents identified below in the “Schedule of Documents to be Produced.”
       3.      The attached Subpoena is continuing in nature and any additional documents shall
be produced as they become available.
        4.     For any electronic wire information, please provide information with regard to the
following:
               TXN (Transaction) Date
               CINQ (Transaction Internal Reference) ID
               Payment Method
               Base Amount
               Originator Name
               Originator Account ID
               Originator Address Street 1
               Originator Address Street 2
               Originator Address Street 3
               Originator Address City
               Originator Address Postal Code
               Originator Address Country Code
               Originator Address State Code
               Originator's Bank Name
               Originator's Bank Account ID
               Originator's Bank Address Street 1
               Originator's Bank Address Street 2
               Originator's Bank Address Street 3
               Originator's Bank Address City
               Originator's Bank Address Postal Code
               Originator's Bank Address Country Code
               Originator's Bank Address State Code
               Beneficiary Name
               Beneficiary Account ID
               Beneficiary Address Street 1
               Beneficiary Address Street 2
               Beneficiary Address Street 3
               Beneficiary Address City


                                                2
Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 33 of 162



        Beneficiary Address Postal Code
        Beneficiary Address Country Code
        Beneficiary Address State Code
        Beneficiary's Bank Name
        Beneficiary's Bank Account ID
        Beneficiary's Bank Address Street 1
        Beneficiary's Bank Address Street 2
        Beneficiary's Bank Address Street 3
        Beneficiary's Bank Address City
        Beneficiary's Bank Address Postal Code
        Beneficiary's Bank Address Country Code
        Beneficiary's Bank Address State Code
        Sender Reference
        Beneficiary Reference
        OBI - Originator to Beneficiary Instructions
        Sending Institution Name
        Sending Institution Account ID
        Sending Institution Account Type
        Sending Institution Address Street 1
        Sending Institution Address Street 2
        Sending Institution Address Street 3
        Sending Institution Address City
        Sending Institution Address Postal Code
        Sending Institution Address Country Code
        Sending Institution Address State Code
        Receiving Institution Name
        Receiving Institution Account ID
        Receiving Institution Account Type
        Receiving Institution Address Street 1
        Receiving Institution Address Street 2
        Receiving Institution Address Street 3
        Receiving Institution Address City
        Receiving Institution Address Postal Code
        Receiving Institution Address Country Code
        Receiving Institution Address State Code
        Intermediate 1 Name
        Intermediate 1 Account ID
        Intermediate 1 Address Street 1

                                           3
    Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 34 of 162



                Intermediate 1 Address Street 2
                Intermediate 1 Address Street 3
                Intermediate 1 Address City
                Intermediate 1 Address Postal Code
                Intermediate 1 Address Country Code
                Intermediate 1 Address State Code
                Intermediate 2 Name
                Intermediate 2 Account ID
                Intermediate 2 Address Street 1
                Intermediate 2 Address Street 2
                Intermediate 2 Address Street 3
                Intermediate 2 Address City
                Intermediate 2 Address Postal Code
                Intermediate 2 Address Country Code
                Intermediate 2 Address State Code
                Intermediate 3 Name
                Intermediate 3 Account ID
                Intermediate 3 Address Street 1
                Intermediate 3 Address Street 2
                Intermediate 3 Address Street 3
                Intermediate 3 Address City
                Intermediate 3 Address Postal Code
                Intermediate 3 Address Country Code
                Intermediate 3 Address State Code
         5.      For any requested document which is being withheld on the basis of a claim of
privilege, please identify the document, and for each such document state:
                a. Author
                b. Designated and intended recipient(s)
                c. Person(s) to whom it was circulated
                d. Date
                e. Subject matter
                f.   Privilege asserted
         6.      If a portion of any document responsive to these requests is withheld under claim of
privilege, any non-privileged portion of such document must be produced with the portion claimed
to be privileged redacted.
        7.     If you file a timely objection to any portion of a request, definition or an instruction,
provide a response to the remaining portion.




                                                   4
    Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 35 of 162



        8.      The attached Subpoena shall apply to all documents that you, or any of your present
or former agents, attorneys, assigns, consultants, employees, and/or successors possess, control or
can access in the ordinary course of business.
        9.      In responding to these requests, you shall produce all responsive documents in your
possession, custody or control or in the possession, custody or control of your agents, employees,
attorneys, accountants, representatives, or anyone acting or purporting to act on your behalf. A
document shall be deemed to be within your control if you have the right to secure the document or
a copy of the document from another person having possession or custody of the document.
         10.     If any document requested by the attached Subpoena is no longer in the possession
of or subject to the control of the party upon whom this demand is made, said party shall provide a
listing which identifies the present custodian of the document, including in such identification the
full name, residence and business address, business affiliation and job title, and state further what
and when disposition was made of said document. If all copies of the document have been
destroyed, please identify the person or person authorizing the destruction of the document and
specify the date of the destruction of the document.
       11.     In lieu of appearing in person and producing the documents as set forth in the
attached subpoena, prior to the deadline you may forward a copy of all produced and responsive
documents to Bruce Marks, Esq., Marks & Sokolov, LLC, 1835 Market Street, 17th Floor, Philadelphia,
Pennsylvania 19103.




                                                 5
Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 36 of 162



                                    DEFINITIONS
  1.    The following definitions shall apply to this subpoena:
        a. Document. The term “document” is defined to be synonymous in meaning and
           equal in scope to the usage of the term “documents or electronically stored
           information” in Fed. R. Civ. P. 34(a)(1)(A). A draft or non-identical copy is a
           separate document within the meaning of this term. The term “document”
           includes hardcopy and electronic information, regardless of manner of storage.
        b. Identify (with respect to persons). When referring to a person, “to identify”
           means to give, to the extent known, the person’s full name, present or last
           known address, and when referring to a natural person, additionally, the present
           or last known place of employment. Once a person has been identified in
           accordance with this subparagraph, only the name of that person need be listed
           in response to subsequent discovery requesting the identification of that person.
        c. Identify (with respect to documents). When referring to documents, “to
           identify” means to give, to the extent known, the (i) type of document; (ii)
           general subject matter; (iii) date of the document; and (iv) author(s),
           addressee(s) and recipient(s). In the alternative, the responding party may
           produce the documents, together with identifying information sufficient to
           satisfy Fed. R. Civ. P. 33(d).
        d. Person. The term “person” is defined as any natural person or any legal entity,
           including, without limitation, any business or governmental entity or
           association.
        e. Concerning. The term “concerning” means relating to, referring to, describing,
           evidencing or constituting.
        f.   You. The term “you” means the recipient of this discovery request, and all
             persons acting on behalf of you, including but not limited to officers, agents,
             attorneys, employees, and representatives.
  2.    The following rules of construction apply to all discovery requests:
        a. All/Any/Each. The terms “all,” “any,” and “each” shall each by construed as
           encompassing any and all.
        b. And/Or. The connectives “and” and “or” shall be construed either disjunctively
           or conjunctively as necessary to bring within the scope of the discovery request
           all responses that might otherwise be construed to be outside of its scope.
        c. Number. The use of the singular form of any word includes the plural and vice
           versa.
        d. Including. The term “including” shall be deemed to be followed by the phrase
           “but not limited to.”




                                          6
              Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 37 of 162


AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Southern District ofNew York
IN RE THE APPLICATION OF PUBLIC JOINT-STOCK COMPANY
ALROSA'S REQUEST FOR EX PARTE DISCOVERY PURSUANT TO 28
U.S.C § 1782                                                                  )
                               Plaintiff                                      )
                                  V.                                          )           Civil Action No.       19-MISC._184
                                                                              )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:       BANK OF AMERICA, N.A., 115 W 42ND STREET, NEW YORK, NY 10036

                                                       (Name ofperson to whom this subpoena is directed)

    � Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling ofthe
material: See Exhibit A attached hereto



 Place: MARKS&SOKOLOV, LLC                                                                Date and Time:
        1835 MARKET STREET, STE. 1717,
        PHILADELPHIA, PA 19103

     □ Inspection ofPremises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

                                                                                          Date and Time:

                                                                                      I
       The following provisions ofFed. R. Civ. P. 45 are attached- Rule 45(c), relating to the place ofcompliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences ofnot doing so.
Date:
                                  CLERK OF COURT
                                                                                             OR

                                           Signature of Clerk or Deputy Clerk                                        Attorney's signature


The name, address, e-mail address, and telephone number ofthe attorney representing (name ofparty)
___________________________ , who issues or requests this subpoena, are:


                               Notice to the person who issues or requests this subpoena
Ifthis subpoena commands the production ofdocuments, electronically stored information, or tangible things or the
inspection ofpremises before trial, a notice and a copy ofthe subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
               Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 38 of 162

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name ofindividual and title, if any)
on (date)

            0 I served the subpoena by delivering a copy to the named person as follows:


                                                                                          on (date)                                    ; or

            0 I returned the subpoena unexecuted because:


            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of



My fees are$                                      for travel and$                               for services, for a total of$                 0.00



            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server's signature



                                                                                                 Printed name and title




                                                                                                    Server's address

Additional information regarding attempted service, etc.:
                Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 39 of 162

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert's opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specijying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party's officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
  (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Formfor Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction-which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney's fees--on a party or attorney who           information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
  (2) Command to Produce Materials or Permit Inspection.                           from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises--or to            (A) lriformation Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
      (i) At any time, on notice to the commanded person, the serving party        tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) lriformation Produced. if information produced in response to a
      (ii) These acts may be required only as directed in the order, and the       subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party's officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required-and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court-may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
    Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 40 of 162



                                             EXHIBIT A
                           SCHEDULE OF DOCUMENTS TO BE PRODUCED
         1.      For the period from February 1, 2015 through December 31, 2018, please produce:
all wire transfers to; wire transfers from; and all documents and records including but not limited to
applications to open an account, account records, monthly statements, wire transfer records,
deposit or withdraw records and/or cancelled checks in the name of, or concerning, the following
persons:


         (1)       DAVID MISHAL

                   Also spelled as:

                   “DAVID MICHAL”

                   “DAVID MISHAL AND/OR TZIPORA”



         (2)       IURII ANATOLIEVICH NEUIMIN

                   Also spelled as:

                   “IURII ANATOLIEVICH NEUMIN”

                   “NEUIMIN IURII ANATOLIEVICH”

                   “Yuri Neumin”

                   “Yuri Neuimin”

                   “Yurii Neumin”

                   “Yurii Neuimin”



         (3)       MD AMERICA TRADING INC

                   Country of incorporation: Florida, USA
                   Registration #: P11000061190
                   Known addresses:
                   1108 PONCE DE LEON BOULEVARD CORAL GABLES, FL 33134
                   815 PONCE DE LEON BLVD CORAL GABLES FL 33134-3038




                                                  1
    Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 41 of 162




                                          INSTRUCTIONS
      1.     You are instructed to consecutively paginate (i.e., bates label) all responsive
documents produced.
      2.      Pursuant to the Subpoena served upon you, please produce the categories of
documents identified below in the “Schedule of Documents to be Produced.”
       3.      The attached Subpoena is continuing in nature and any additional documents shall
be produced as they become available.
        4.     For any electronic wire information, please provide information with regard to the
following:
               TXN (Transaction) Date
               CINQ (Transaction Internal Reference) ID
               Payment Method
               Base Amount
               Originator Name
               Originator Account ID
               Originator Address Street 1
               Originator Address Street 2
               Originator Address Street 3
               Originator Address City
               Originator Address Postal Code
               Originator Address Country Code
               Originator Address State Code
               Originator's Bank Name
               Originator's Bank Account ID
               Originator's Bank Address Street 1
               Originator's Bank Address Street 2
               Originator's Bank Address Street 3
               Originator's Bank Address City
               Originator's Bank Address Postal Code
               Originator's Bank Address Country Code
               Originator's Bank Address State Code
               Beneficiary Name
               Beneficiary Account ID
               Beneficiary Address Street 1
               Beneficiary Address Street 2
               Beneficiary Address Street 3
               Beneficiary Address City


                                                2
Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 42 of 162



        Beneficiary Address Postal Code
        Beneficiary Address Country Code
        Beneficiary Address State Code
        Beneficiary's Bank Name
        Beneficiary's Bank Account ID
        Beneficiary's Bank Address Street 1
        Beneficiary's Bank Address Street 2
        Beneficiary's Bank Address Street 3
        Beneficiary's Bank Address City
        Beneficiary's Bank Address Postal Code
        Beneficiary's Bank Address Country Code
        Beneficiary's Bank Address State Code
        Sender Reference
        Beneficiary Reference
        OBI - Originator to Beneficiary Instructions
        Sending Institution Name
        Sending Institution Account ID
        Sending Institution Account Type
        Sending Institution Address Street 1
        Sending Institution Address Street 2
        Sending Institution Address Street 3
        Sending Institution Address City
        Sending Institution Address Postal Code
        Sending Institution Address Country Code
        Sending Institution Address State Code
        Receiving Institution Name
        Receiving Institution Account ID
        Receiving Institution Account Type
        Receiving Institution Address Street 1
        Receiving Institution Address Street 2
        Receiving Institution Address Street 3
        Receiving Institution Address City
        Receiving Institution Address Postal Code
        Receiving Institution Address Country Code
        Receiving Institution Address State Code
        Intermediate 1 Name
        Intermediate 1 Account ID
        Intermediate 1 Address Street 1

                                           3
    Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 43 of 162



                Intermediate 1 Address Street 2
                Intermediate 1 Address Street 3
                Intermediate 1 Address City
                Intermediate 1 Address Postal Code
                Intermediate 1 Address Country Code
                Intermediate 1 Address State Code
                Intermediate 2 Name
                Intermediate 2 Account ID
                Intermediate 2 Address Street 1
                Intermediate 2 Address Street 2
                Intermediate 2 Address Street 3
                Intermediate 2 Address City
                Intermediate 2 Address Postal Code
                Intermediate 2 Address Country Code
                Intermediate 2 Address State Code
                Intermediate 3 Name
                Intermediate 3 Account ID
                Intermediate 3 Address Street 1
                Intermediate 3 Address Street 2
                Intermediate 3 Address Street 3
                Intermediate 3 Address City
                Intermediate 3 Address Postal Code
                Intermediate 3 Address Country Code
                Intermediate 3 Address State Code
         5.      For any requested document which is being withheld on the basis of a claim of
privilege, please identify the document, and for each such document state:
                a. Author
                b. Designated and intended recipient(s)
                c. Person(s) to whom it was circulated
                d. Date
                e. Subject matter
                f.   Privilege asserted
         6.      If a portion of any document responsive to these requests is withheld under claim of
privilege, any non-privileged portion of such document must be produced with the portion claimed
to be privileged redacted.
        7.     If you file a timely objection to any portion of a request, definition or an instruction,
provide a response to the remaining portion.




                                                   4
    Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 44 of 162



        8.      The attached Subpoena shall apply to all documents that you, or any of your present
or former agents, attorneys, assigns, consultants, employees, and/or successors possess, control or
can access in the ordinary course of business.
        9.      In responding to these requests, you shall produce all responsive documents in your
possession, custody or control or in the possession, custody or control of your agents, employees,
attorneys, accountants, representatives, or anyone acting or purporting to act on your behalf. A
document shall be deemed to be within your control if you have the right to secure the document or
a copy of the document from another person having possession or custody of the document.
         10.     If any document requested by the attached Subpoena is no longer in the possession
of or subject to the control of the party upon whom this demand is made, said party shall provide a
listing which identifies the present custodian of the document, including in such identification the
full name, residence and business address, business affiliation and job title, and state further what
and when disposition was made of said document. If all copies of the document have been
destroyed, please identify the person or person authorizing the destruction of the document and
specify the date of the destruction of the document.
       11.     In lieu of appearing in person and producing the documents as set forth in the
attached subpoena, prior to the deadline you may forward a copy of all produced and responsive
documents to Bruce Marks, Esq., Marks & Sokolov, LLC, 1835 Market Street, 17th Floor, Philadelphia,
Pennsylvania 19103.




                                                 5
Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 45 of 162



                                    DEFINITIONS
  1.    The following definitions shall apply to this subpoena:
        a. Document. The term “document” is defined to be synonymous in meaning and
           equal in scope to the usage of the term “documents or electronically stored
           information” in Fed. R. Civ. P. 34(a)(1)(A). A draft or non-identical copy is a
           separate document within the meaning of this term. The term “document”
           includes hardcopy and electronic information, regardless of manner of storage.
        b. Identify (with respect to persons). When referring to a person, “to identify”
           means to give, to the extent known, the person’s full name, present or last
           known address, and when referring to a natural person, additionally, the present
           or last known place of employment. Once a person has been identified in
           accordance with this subparagraph, only the name of that person need be listed
           in response to subsequent discovery requesting the identification of that person.
        c. Identify (with respect to documents). When referring to documents, “to
           identify” means to give, to the extent known, the (i) type of document; (ii)
           general subject matter; (iii) date of the document; and (iv) author(s),
           addressee(s) and recipient(s). In the alternative, the responding party may
           produce the documents, together with identifying information sufficient to
           satisfy Fed. R. Civ. P. 33(d).
        d. Person. The term “person” is defined as any natural person or any legal entity,
           including, without limitation, any business or governmental entity or
           association.
        e. Concerning. The term “concerning” means relating to, referring to, describing,
           evidencing or constituting.
        f.   You. The term “you” means the recipient of this discovery request, and all
             persons acting on behalf of you, including but not limited to officers, agents,
             attorneys, employees, and representatives.
  2.    The following rules of construction apply to all discovery requests:
        a. All/Any/Each. The terms “all,” “any,” and “each” shall each by construed as
           encompassing any and all.
        b. And/Or. The connectives “and” and “or” shall be construed either disjunctively
           or conjunctively as necessary to bring within the scope of the discovery request
           all responses that might otherwise be construed to be outside of its scope.
        c. Number. The use of the singular form of any word includes the plural and vice
           versa.
        d. Including. The term “including” shall be deemed to be followed by the phrase
           “but not limited to.”




                                          6
              Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 46 of 162


AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Southern District ofNew York
IN RE THE APPLICATION OF PUBLIC JOINT-STOCK COMPANY
ALROSA'S REQUEST FOR EX PARTE DISCOVERY PURSUANT TO 28
U.S.C § 1782                                                                  )
                               Plaintiff                                      )
                                  V.                                          )           Civil Action No.       19-MISC._184
                                                                              )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:       CAPITAL ONE BANK (USA) N.A. 845 3rd Ave, New York, NY 10022

                                                       (Name ofperson to whom this subpoena is directed)

    � Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling ofthe
material: See Exhibit A attached hereto



 Place: MARKS&SOKOLOV, LLC                                                                Date and Time:
        1835 MARKET STREET, STE. 1717,
        PHILADELPHIA, PA 19103

     □ Inspection ofPremises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

                                                                                          Date and Time:

                                                                                      I
       The following provisions ofFed. R. Civ. P. 45 are attached- Rule 45(c), relating to the place ofcompliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences ofnot doing so.
Date:
                                  CLERK OF COURT
                                                                                             OR

                                           Signature of Clerk or Deputy Clerk                                        Attorney's signature


The name, address, e-mail address, and telephone number ofthe attorney representing (name ofparty)
___________________________ , who issues or requests this subpoena, are:


                               Notice to the person who issues or requests this subpoena
Ifthis subpoena commands the production ofdocuments, electronically stored information, or tangible things or the
inspection ofpremises before trial, a notice and a copy ofthe subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
               Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 47 of 162

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name ofindividual and title, if any)
on (date)

            0 I served the subpoena by delivering a copy to the named person as follows:


                                                                                          on (date)                                    ; or

            0 I returned the subpoena unexecuted because:


            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of



My fees are$                                      for travel and$                               for services, for a total of$                 0.00



            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server's signature



                                                                                                 Printed name and title




                                                                                                    Server's address

Additional information regarding attempted service, etc.:
                Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 48 of 162

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert's opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specijying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party's officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
  (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Formfor Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction-which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney's fees--on a party or attorney who           information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
  (2) Command to Produce Materials or Permit Inspection.                           from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises--or to            (A) lriformation Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
      (i) At any time, on notice to the commanded person, the serving party        tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) lriformation Produced. if information produced in response to a
      (ii) These acts may be required only as directed in the order, and the       subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party's officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required-and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court-may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
    Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 49 of 162



                                             EXHIBIT A
                           SCHEDULE OF DOCUMENTS TO BE PRODUCED
         1.      For the period from February 1, 2015 through December 31, 2018, please produce:
all wire transfers to; wire transfers from; and all documents and records including but not limited to
applications to open an account, account records, monthly statements, wire transfer records,
deposit or withdraw records and/or cancelled checks in the name of, or concerning, the following
persons:


         (1)       DAVID MISHAL

                   Also spelled as:

                   “DAVID MICHAL”

                   “DAVID MISHAL AND/OR TZIPORA”



         (2)       IURII ANATOLIEVICH NEUIMIN

                   Also spelled as:

                   “IURII ANATOLIEVICH NEUMIN”

                   “NEUIMIN IURII ANATOLIEVICH”

                   “Yuri Neumin”

                   “Yuri Neuimin”

                   “Yurii Neumin”

                   “Yurii Neuimin”



         (3)       MD AMERICA TRADING INC

                   Country of incorporation: Florida, USA
                   Registration #: P11000061190
                   Known addresses:
                   1108 PONCE DE LEON BOULEVARD CORAL GABLES, FL 33134
                   815 PONCE DE LEON BLVD CORAL GABLES FL 33134-3038




                                                  1
    Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 50 of 162




                                          INSTRUCTIONS
      1.     You are instructed to consecutively paginate (i.e., bates label) all responsive
documents produced.
      2.      Pursuant to the Subpoena served upon you, please produce the categories of
documents identified below in the “Schedule of Documents to be Produced.”
       3.      The attached Subpoena is continuing in nature and any additional documents shall
be produced as they become available.
        4.     For any electronic wire information, please provide information with regard to the
following:
               TXN (Transaction) Date
               CINQ (Transaction Internal Reference) ID
               Payment Method
               Base Amount
               Originator Name
               Originator Account ID
               Originator Address Street 1
               Originator Address Street 2
               Originator Address Street 3
               Originator Address City
               Originator Address Postal Code
               Originator Address Country Code
               Originator Address State Code
               Originator's Bank Name
               Originator's Bank Account ID
               Originator's Bank Address Street 1
               Originator's Bank Address Street 2
               Originator's Bank Address Street 3
               Originator's Bank Address City
               Originator's Bank Address Postal Code
               Originator's Bank Address Country Code
               Originator's Bank Address State Code
               Beneficiary Name
               Beneficiary Account ID
               Beneficiary Address Street 1
               Beneficiary Address Street 2
               Beneficiary Address Street 3
               Beneficiary Address City


                                                2
Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 51 of 162



        Beneficiary Address Postal Code
        Beneficiary Address Country Code
        Beneficiary Address State Code
        Beneficiary's Bank Name
        Beneficiary's Bank Account ID
        Beneficiary's Bank Address Street 1
        Beneficiary's Bank Address Street 2
        Beneficiary's Bank Address Street 3
        Beneficiary's Bank Address City
        Beneficiary's Bank Address Postal Code
        Beneficiary's Bank Address Country Code
        Beneficiary's Bank Address State Code
        Sender Reference
        Beneficiary Reference
        OBI - Originator to Beneficiary Instructions
        Sending Institution Name
        Sending Institution Account ID
        Sending Institution Account Type
        Sending Institution Address Street 1
        Sending Institution Address Street 2
        Sending Institution Address Street 3
        Sending Institution Address City
        Sending Institution Address Postal Code
        Sending Institution Address Country Code
        Sending Institution Address State Code
        Receiving Institution Name
        Receiving Institution Account ID
        Receiving Institution Account Type
        Receiving Institution Address Street 1
        Receiving Institution Address Street 2
        Receiving Institution Address Street 3
        Receiving Institution Address City
        Receiving Institution Address Postal Code
        Receiving Institution Address Country Code
        Receiving Institution Address State Code
        Intermediate 1 Name
        Intermediate 1 Account ID
        Intermediate 1 Address Street 1

                                           3
    Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 52 of 162



                Intermediate 1 Address Street 2
                Intermediate 1 Address Street 3
                Intermediate 1 Address City
                Intermediate 1 Address Postal Code
                Intermediate 1 Address Country Code
                Intermediate 1 Address State Code
                Intermediate 2 Name
                Intermediate 2 Account ID
                Intermediate 2 Address Street 1
                Intermediate 2 Address Street 2
                Intermediate 2 Address Street 3
                Intermediate 2 Address City
                Intermediate 2 Address Postal Code
                Intermediate 2 Address Country Code
                Intermediate 2 Address State Code
                Intermediate 3 Name
                Intermediate 3 Account ID
                Intermediate 3 Address Street 1
                Intermediate 3 Address Street 2
                Intermediate 3 Address Street 3
                Intermediate 3 Address City
                Intermediate 3 Address Postal Code
                Intermediate 3 Address Country Code
                Intermediate 3 Address State Code
         5.      For any requested document which is being withheld on the basis of a claim of
privilege, please identify the document, and for each such document state:
                a. Author
                b. Designated and intended recipient(s)
                c. Person(s) to whom it was circulated
                d. Date
                e. Subject matter
                f.   Privilege asserted
         6.      If a portion of any document responsive to these requests is withheld under claim of
privilege, any non-privileged portion of such document must be produced with the portion claimed
to be privileged redacted.
        7.     If you file a timely objection to any portion of a request, definition or an instruction,
provide a response to the remaining portion.




                                                   4
    Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 53 of 162



        8.      The attached Subpoena shall apply to all documents that you, or any of your present
or former agents, attorneys, assigns, consultants, employees, and/or successors possess, control or
can access in the ordinary course of business.
        9.      In responding to these requests, you shall produce all responsive documents in your
possession, custody or control or in the possession, custody or control of your agents, employees,
attorneys, accountants, representatives, or anyone acting or purporting to act on your behalf. A
document shall be deemed to be within your control if you have the right to secure the document or
a copy of the document from another person having possession or custody of the document.
         10.     If any document requested by the attached Subpoena is no longer in the possession
of or subject to the control of the party upon whom this demand is made, said party shall provide a
listing which identifies the present custodian of the document, including in such identification the
full name, residence and business address, business affiliation and job title, and state further what
and when disposition was made of said document. If all copies of the document have been
destroyed, please identify the person or person authorizing the destruction of the document and
specify the date of the destruction of the document.
       11.     In lieu of appearing in person and producing the documents as set forth in the
attached subpoena, prior to the deadline you may forward a copy of all produced and responsive
documents to Bruce Marks, Esq., Marks & Sokolov, LLC, 1835 Market Street, 17th Floor, Philadelphia,
Pennsylvania 19103.




                                                 5
Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 54 of 162



                                    DEFINITIONS
  1.    The following definitions shall apply to this subpoena:
        a. Document. The term “document” is defined to be synonymous in meaning and
           equal in scope to the usage of the term “documents or electronically stored
           information” in Fed. R. Civ. P. 34(a)(1)(A). A draft or non-identical copy is a
           separate document within the meaning of this term. The term “document”
           includes hardcopy and electronic information, regardless of manner of storage.
        b. Identify (with respect to persons). When referring to a person, “to identify”
           means to give, to the extent known, the person’s full name, present or last
           known address, and when referring to a natural person, additionally, the present
           or last known place of employment. Once a person has been identified in
           accordance with this subparagraph, only the name of that person need be listed
           in response to subsequent discovery requesting the identification of that person.
        c. Identify (with respect to documents). When referring to documents, “to
           identify” means to give, to the extent known, the (i) type of document; (ii)
           general subject matter; (iii) date of the document; and (iv) author(s),
           addressee(s) and recipient(s). In the alternative, the responding party may
           produce the documents, together with identifying information sufficient to
           satisfy Fed. R. Civ. P. 33(d).
        d. Person. The term “person” is defined as any natural person or any legal entity,
           including, without limitation, any business or governmental entity or
           association.
        e. Concerning. The term “concerning” means relating to, referring to, describing,
           evidencing or constituting.
        f.   You. The term “you” means the recipient of this discovery request, and all
             persons acting on behalf of you, including but not limited to officers, agents,
             attorneys, employees, and representatives.
  2.    The following rules of construction apply to all discovery requests:
        a. All/Any/Each. The terms “all,” “any,” and “each” shall each by construed as
           encompassing any and all.
        b. And/Or. The connectives “and” and “or” shall be construed either disjunctively
           or conjunctively as necessary to bring within the scope of the discovery request
           all responses that might otherwise be construed to be outside of its scope.
        c. Number. The use of the singular form of any word includes the plural and vice
           versa.
        d. Including. The term “including” shall be deemed to be followed by the phrase
           “but not limited to.”




                                          6
              Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 55 of 162


AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Southern District ofNew York
IN RE THE APPLICATION OF PUBLIC JOINT-STOCK COMPANY
ALROSA'S REQUEST FOR EX PARTE DISCOVERY PURSUANT TO 28
U.S.C § 1782                                                                  )
                               Plaintiff                                      )
                                  V.                                          )           Civil Action No.       19-MISC._184
                                                                              )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:        CAPITAL ONE, N.A., 845 3rd Ave, New York, NY 10022

                                                       (Name ofperson to whom this subpoena is directed)

    � Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling ofthe
material: See Exhibit A attached hereto



 Place: MARKS&SOKOLOV, LLC                                                                Date and Time:
        1835 MARKET STREET, STE. 1717,
        PHILADELPHIA, PA 19103

     □ Inspection ofPremises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

                                                                                          Date and Time:

                                                                                      I
       The following provisions ofFed. R. Civ. P. 45 are attached- Rule 45(c), relating to the place ofcompliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences ofnot doing so.
Date:
                                  CLERK OF COURT
                                                                                             OR

                                           Signature of Clerk or Deputy Clerk                                        Attorney's signature


The name, address, e-mail address, and telephone number ofthe attorney representing (name ofparty)
___________________________ , who issues or requests this subpoena, are:


                               Notice to the person who issues or requests this subpoena
Ifthis subpoena commands the production ofdocuments, electronically stored information, or tangible things or the
inspection ofpremises before trial, a notice and a copy ofthe subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
               Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 56 of 162

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name ofindividual and title, if any)
on (date)

            0 I served the subpoena by delivering a copy to the named person as follows:


                                                                                          on (date)                                    ; or

            0 I returned the subpoena unexecuted because:


            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of



My fees are$                                      for travel and$                               for services, for a total of$                 0.00



            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server's signature



                                                                                                 Printed name and title




                                                                                                    Server's address

Additional information regarding attempted service, etc.:
                Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 57 of 162

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert's opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specijying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party's officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
  (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Formfor Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction-which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney's fees--on a party or attorney who           information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
  (2) Command to Produce Materials or Permit Inspection.                           from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises--or to            (A) lriformation Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
      (i) At any time, on notice to the commanded person, the serving party        tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) lriformation Produced. if information produced in response to a
      (ii) These acts may be required only as directed in the order, and the       subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party's officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required-and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court-may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
    Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 58 of 162



                                             EXHIBIT A
                           SCHEDULE OF DOCUMENTS TO BE PRODUCED
         1.      For the period from February 1, 2015 through December 31, 2018, please produce:
all wire transfers to; wire transfers from; and all documents and records including but not limited to
applications to open an account, account records, monthly statements, wire transfer records,
deposit or withdraw records and/or cancelled checks in the name of, or concerning, the following
persons:


         (1)       DAVID MISHAL

                   Also spelled as:

                   “DAVID MICHAL”

                   “DAVID MISHAL AND/OR TZIPORA”



         (2)       IURII ANATOLIEVICH NEUIMIN

                   Also spelled as:

                   “IURII ANATOLIEVICH NEUMIN”

                   “NEUIMIN IURII ANATOLIEVICH”

                   “Yuri Neumin”

                   “Yuri Neuimin”

                   “Yurii Neumin”

                   “Yurii Neuimin”



         (3)       MD AMERICA TRADING INC

                   Country of incorporation: Florida, USA
                   Registration #: P11000061190
                   Known addresses:
                   1108 PONCE DE LEON BOULEVARD CORAL GABLES, FL 33134
                   815 PONCE DE LEON BLVD CORAL GABLES FL 33134-3038




                                                  1
    Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 59 of 162




                                          INSTRUCTIONS
      1.     You are instructed to consecutively paginate (i.e., bates label) all responsive
documents produced.
      2.      Pursuant to the Subpoena served upon you, please produce the categories of
documents identified below in the “Schedule of Documents to be Produced.”
       3.      The attached Subpoena is continuing in nature and any additional documents shall
be produced as they become available.
        4.     For any electronic wire information, please provide information with regard to the
following:
               TXN (Transaction) Date
               CINQ (Transaction Internal Reference) ID
               Payment Method
               Base Amount
               Originator Name
               Originator Account ID
               Originator Address Street 1
               Originator Address Street 2
               Originator Address Street 3
               Originator Address City
               Originator Address Postal Code
               Originator Address Country Code
               Originator Address State Code
               Originator's Bank Name
               Originator's Bank Account ID
               Originator's Bank Address Street 1
               Originator's Bank Address Street 2
               Originator's Bank Address Street 3
               Originator's Bank Address City
               Originator's Bank Address Postal Code
               Originator's Bank Address Country Code
               Originator's Bank Address State Code
               Beneficiary Name
               Beneficiary Account ID
               Beneficiary Address Street 1
               Beneficiary Address Street 2
               Beneficiary Address Street 3
               Beneficiary Address City


                                                2
Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 60 of 162



        Beneficiary Address Postal Code
        Beneficiary Address Country Code
        Beneficiary Address State Code
        Beneficiary's Bank Name
        Beneficiary's Bank Account ID
        Beneficiary's Bank Address Street 1
        Beneficiary's Bank Address Street 2
        Beneficiary's Bank Address Street 3
        Beneficiary's Bank Address City
        Beneficiary's Bank Address Postal Code
        Beneficiary's Bank Address Country Code
        Beneficiary's Bank Address State Code
        Sender Reference
        Beneficiary Reference
        OBI - Originator to Beneficiary Instructions
        Sending Institution Name
        Sending Institution Account ID
        Sending Institution Account Type
        Sending Institution Address Street 1
        Sending Institution Address Street 2
        Sending Institution Address Street 3
        Sending Institution Address City
        Sending Institution Address Postal Code
        Sending Institution Address Country Code
        Sending Institution Address State Code
        Receiving Institution Name
        Receiving Institution Account ID
        Receiving Institution Account Type
        Receiving Institution Address Street 1
        Receiving Institution Address Street 2
        Receiving Institution Address Street 3
        Receiving Institution Address City
        Receiving Institution Address Postal Code
        Receiving Institution Address Country Code
        Receiving Institution Address State Code
        Intermediate 1 Name
        Intermediate 1 Account ID
        Intermediate 1 Address Street 1

                                           3
    Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 61 of 162



                Intermediate 1 Address Street 2
                Intermediate 1 Address Street 3
                Intermediate 1 Address City
                Intermediate 1 Address Postal Code
                Intermediate 1 Address Country Code
                Intermediate 1 Address State Code
                Intermediate 2 Name
                Intermediate 2 Account ID
                Intermediate 2 Address Street 1
                Intermediate 2 Address Street 2
                Intermediate 2 Address Street 3
                Intermediate 2 Address City
                Intermediate 2 Address Postal Code
                Intermediate 2 Address Country Code
                Intermediate 2 Address State Code
                Intermediate 3 Name
                Intermediate 3 Account ID
                Intermediate 3 Address Street 1
                Intermediate 3 Address Street 2
                Intermediate 3 Address Street 3
                Intermediate 3 Address City
                Intermediate 3 Address Postal Code
                Intermediate 3 Address Country Code
                Intermediate 3 Address State Code
         5.      For any requested document which is being withheld on the basis of a claim of
privilege, please identify the document, and for each such document state:
                a. Author
                b. Designated and intended recipient(s)
                c. Person(s) to whom it was circulated
                d. Date
                e. Subject matter
                f.   Privilege asserted
         6.      If a portion of any document responsive to these requests is withheld under claim of
privilege, any non-privileged portion of such document must be produced with the portion claimed
to be privileged redacted.
        7.     If you file a timely objection to any portion of a request, definition or an instruction,
provide a response to the remaining portion.




                                                   4
    Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 62 of 162



        8.      The attached Subpoena shall apply to all documents that you, or any of your present
or former agents, attorneys, assigns, consultants, employees, and/or successors possess, control or
can access in the ordinary course of business.
        9.      In responding to these requests, you shall produce all responsive documents in your
possession, custody or control or in the possession, custody or control of your agents, employees,
attorneys, accountants, representatives, or anyone acting or purporting to act on your behalf. A
document shall be deemed to be within your control if you have the right to secure the document or
a copy of the document from another person having possession or custody of the document.
         10.     If any document requested by the attached Subpoena is no longer in the possession
of or subject to the control of the party upon whom this demand is made, said party shall provide a
listing which identifies the present custodian of the document, including in such identification the
full name, residence and business address, business affiliation and job title, and state further what
and when disposition was made of said document. If all copies of the document have been
destroyed, please identify the person or person authorizing the destruction of the document and
specify the date of the destruction of the document.
       11.     In lieu of appearing in person and producing the documents as set forth in the
attached subpoena, prior to the deadline you may forward a copy of all produced and responsive
documents to Bruce Marks, Esq., Marks & Sokolov, LLC, 1835 Market Street, 17th Floor, Philadelphia,
Pennsylvania 19103.




                                                 5
Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 63 of 162



                                    DEFINITIONS
  1.    The following definitions shall apply to this subpoena:
        a. Document. The term “document” is defined to be synonymous in meaning and
           equal in scope to the usage of the term “documents or electronically stored
           information” in Fed. R. Civ. P. 34(a)(1)(A). A draft or non-identical copy is a
           separate document within the meaning of this term. The term “document”
           includes hardcopy and electronic information, regardless of manner of storage.
        b. Identify (with respect to persons). When referring to a person, “to identify”
           means to give, to the extent known, the person’s full name, present or last
           known address, and when referring to a natural person, additionally, the present
           or last known place of employment. Once a person has been identified in
           accordance with this subparagraph, only the name of that person need be listed
           in response to subsequent discovery requesting the identification of that person.
        c. Identify (with respect to documents). When referring to documents, “to
           identify” means to give, to the extent known, the (i) type of document; (ii)
           general subject matter; (iii) date of the document; and (iv) author(s),
           addressee(s) and recipient(s). In the alternative, the responding party may
           produce the documents, together with identifying information sufficient to
           satisfy Fed. R. Civ. P. 33(d).
        d. Person. The term “person” is defined as any natural person or any legal entity,
           including, without limitation, any business or governmental entity or
           association.
        e. Concerning. The term “concerning” means relating to, referring to, describing,
           evidencing or constituting.
        f.   You. The term “you” means the recipient of this discovery request, and all
             persons acting on behalf of you, including but not limited to officers, agents,
             attorneys, employees, and representatives.
  2.    The following rules of construction apply to all discovery requests:
        a. All/Any/Each. The terms “all,” “any,” and “each” shall each by construed as
           encompassing any and all.
        b. And/Or. The connectives “and” and “or” shall be construed either disjunctively
           or conjunctively as necessary to bring within the scope of the discovery request
           all responses that might otherwise be construed to be outside of its scope.
        c. Number. The use of the singular form of any word includes the plural and vice
           versa.
        d. Including. The term “including” shall be deemed to be followed by the phrase
           “but not limited to.”




                                          6
              Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 64 of 162


AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Southern District ofNew York
IN RE THE APPLICATION OF PUBLIC JOINT-STOCK COMPANY
ALROSA'S REQUEST FOR EX PARTE DISCOVERY PURSUANT TO 28
U.S.C § 1782                                                                  )
                               Plaintiff                                      )
                                  V.                                          )           Civil Action No.       19-MISC._184
                                                                              )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:        CITIBANK N.A., 399 PARK AVENUE, NEW YORK, NY 10022

                                                       (Name ofperson to whom this subpoena is directed)

    � Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling ofthe
material: See Exhibit A attached hereto



 Place: MARKS&SOKOLOV, LLC                                                                Date and Time:
        1835 MARKET STREET, STE. 1717,
        PHILADELPHIA, PA 19103

     □ Inspection ofPremises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

                                                                                          Date and Time:

                                                                                      I
       The following provisions ofFed. R. Civ. P. 45 are attached- Rule 45(c), relating to the place ofcompliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences ofnot doing so.
Date:
                                  CLERK OF COURT
                                                                                             OR

                                           Signature of Clerk or Deputy Clerk                                        Attorney's signature


The name, address, e-mail address, and telephone number ofthe attorney representing (name ofparty)
___________________________ , who issues or requests this subpoena, are:


                               Notice to the person who issues or requests this subpoena
Ifthis subpoena commands the production ofdocuments, electronically stored information, or tangible things or the
inspection ofpremises before trial, a notice and a copy ofthe subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
               Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 65 of 162

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name ofindividual and title, if any)
on (date)

            0 I served the subpoena by delivering a copy to the named person as follows:


                                                                                          on (date)                                    ; or

            0 I returned the subpoena unexecuted because:


            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of



My fees are$                                      for travel and$                               for services, for a total of$                 0.00



            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server's signature



                                                                                                 Printed name and title




                                                                                                    Server's address

Additional information regarding attempted service, etc.:
                Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 66 of 162

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert's opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specijying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party's officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
  (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Formfor Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction-which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney's fees--on a party or attorney who           information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
  (2) Command to Produce Materials or Permit Inspection.                           from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises--or to            (A) lriformation Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
      (i) At any time, on notice to the commanded person, the serving party        tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) lriformation Produced. if information produced in response to a
      (ii) These acts may be required only as directed in the order, and the       subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party's officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required-and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court-may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
    Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 67 of 162



                                             EXHIBIT A
                           SCHEDULE OF DOCUMENTS TO BE PRODUCED
         1.      For the period from February 1, 2015 through December 31, 2018, please produce:
all wire transfers to; wire transfers from; and all documents and records including but not limited to
applications to open an account, account records, monthly statements, wire transfer records,
deposit or withdraw records and/or cancelled checks in the name of, or concerning, the following
persons:


         (1)       DAVID MISHAL

                   Also spelled as:

                   “DAVID MICHAL”

                   “DAVID MISHAL AND/OR TZIPORA”



         (2)       IURII ANATOLIEVICH NEUIMIN

                   Also spelled as:

                   “IURII ANATOLIEVICH NEUMIN”

                   “NEUIMIN IURII ANATOLIEVICH”

                   “Yuri Neumin”

                   “Yuri Neuimin”

                   “Yurii Neumin”

                   “Yurii Neuimin”



         (3)       MD AMERICA TRADING INC

                   Country of incorporation: Florida, USA
                   Registration #: P11000061190
                   Known addresses:
                   1108 PONCE DE LEON BOULEVARD CORAL GABLES, FL 33134
                   815 PONCE DE LEON BLVD CORAL GABLES FL 33134-3038




                                                  1
    Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 68 of 162




                                          INSTRUCTIONS
      1.     You are instructed to consecutively paginate (i.e., bates label) all responsive
documents produced.
      2.      Pursuant to the Subpoena served upon you, please produce the categories of
documents identified below in the “Schedule of Documents to be Produced.”
       3.      The attached Subpoena is continuing in nature and any additional documents shall
be produced as they become available.
        4.     For any electronic wire information, please provide information with regard to the
following:
               TXN (Transaction) Date
               CINQ (Transaction Internal Reference) ID
               Payment Method
               Base Amount
               Originator Name
               Originator Account ID
               Originator Address Street 1
               Originator Address Street 2
               Originator Address Street 3
               Originator Address City
               Originator Address Postal Code
               Originator Address Country Code
               Originator Address State Code
               Originator's Bank Name
               Originator's Bank Account ID
               Originator's Bank Address Street 1
               Originator's Bank Address Street 2
               Originator's Bank Address Street 3
               Originator's Bank Address City
               Originator's Bank Address Postal Code
               Originator's Bank Address Country Code
               Originator's Bank Address State Code
               Beneficiary Name
               Beneficiary Account ID
               Beneficiary Address Street 1
               Beneficiary Address Street 2
               Beneficiary Address Street 3
               Beneficiary Address City


                                                2
Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 69 of 162



        Beneficiary Address Postal Code
        Beneficiary Address Country Code
        Beneficiary Address State Code
        Beneficiary's Bank Name
        Beneficiary's Bank Account ID
        Beneficiary's Bank Address Street 1
        Beneficiary's Bank Address Street 2
        Beneficiary's Bank Address Street 3
        Beneficiary's Bank Address City
        Beneficiary's Bank Address Postal Code
        Beneficiary's Bank Address Country Code
        Beneficiary's Bank Address State Code
        Sender Reference
        Beneficiary Reference
        OBI - Originator to Beneficiary Instructions
        Sending Institution Name
        Sending Institution Account ID
        Sending Institution Account Type
        Sending Institution Address Street 1
        Sending Institution Address Street 2
        Sending Institution Address Street 3
        Sending Institution Address City
        Sending Institution Address Postal Code
        Sending Institution Address Country Code
        Sending Institution Address State Code
        Receiving Institution Name
        Receiving Institution Account ID
        Receiving Institution Account Type
        Receiving Institution Address Street 1
        Receiving Institution Address Street 2
        Receiving Institution Address Street 3
        Receiving Institution Address City
        Receiving Institution Address Postal Code
        Receiving Institution Address Country Code
        Receiving Institution Address State Code
        Intermediate 1 Name
        Intermediate 1 Account ID
        Intermediate 1 Address Street 1

                                           3
    Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 70 of 162



                Intermediate 1 Address Street 2
                Intermediate 1 Address Street 3
                Intermediate 1 Address City
                Intermediate 1 Address Postal Code
                Intermediate 1 Address Country Code
                Intermediate 1 Address State Code
                Intermediate 2 Name
                Intermediate 2 Account ID
                Intermediate 2 Address Street 1
                Intermediate 2 Address Street 2
                Intermediate 2 Address Street 3
                Intermediate 2 Address City
                Intermediate 2 Address Postal Code
                Intermediate 2 Address Country Code
                Intermediate 2 Address State Code
                Intermediate 3 Name
                Intermediate 3 Account ID
                Intermediate 3 Address Street 1
                Intermediate 3 Address Street 2
                Intermediate 3 Address Street 3
                Intermediate 3 Address City
                Intermediate 3 Address Postal Code
                Intermediate 3 Address Country Code
                Intermediate 3 Address State Code
         5.      For any requested document which is being withheld on the basis of a claim of
privilege, please identify the document, and for each such document state:
                a. Author
                b. Designated and intended recipient(s)
                c. Person(s) to whom it was circulated
                d. Date
                e. Subject matter
                f.   Privilege asserted
         6.      If a portion of any document responsive to these requests is withheld under claim of
privilege, any non-privileged portion of such document must be produced with the portion claimed
to be privileged redacted.
        7.     If you file a timely objection to any portion of a request, definition or an instruction,
provide a response to the remaining portion.




                                                   4
    Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 71 of 162



        8.      The attached Subpoena shall apply to all documents that you, or any of your present
or former agents, attorneys, assigns, consultants, employees, and/or successors possess, control or
can access in the ordinary course of business.
        9.      In responding to these requests, you shall produce all responsive documents in your
possession, custody or control or in the possession, custody or control of your agents, employees,
attorneys, accountants, representatives, or anyone acting or purporting to act on your behalf. A
document shall be deemed to be within your control if you have the right to secure the document or
a copy of the document from another person having possession or custody of the document.
         10.     If any document requested by the attached Subpoena is no longer in the possession
of or subject to the control of the party upon whom this demand is made, said party shall provide a
listing which identifies the present custodian of the document, including in such identification the
full name, residence and business address, business affiliation and job title, and state further what
and when disposition was made of said document. If all copies of the document have been
destroyed, please identify the person or person authorizing the destruction of the document and
specify the date of the destruction of the document.
       11.     In lieu of appearing in person and producing the documents as set forth in the
attached subpoena, prior to the deadline you may forward a copy of all produced and responsive
documents to Bruce Marks, Esq., Marks & Sokolov, LLC, 1835 Market Street, 17th Floor, Philadelphia,
Pennsylvania 19103.




                                                 5
Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 72 of 162



                                    DEFINITIONS
  1.    The following definitions shall apply to this subpoena:
        a. Document. The term “document” is defined to be synonymous in meaning and
           equal in scope to the usage of the term “documents or electronically stored
           information” in Fed. R. Civ. P. 34(a)(1)(A). A draft or non-identical copy is a
           separate document within the meaning of this term. The term “document”
           includes hardcopy and electronic information, regardless of manner of storage.
        b. Identify (with respect to persons). When referring to a person, “to identify”
           means to give, to the extent known, the person’s full name, present or last
           known address, and when referring to a natural person, additionally, the present
           or last known place of employment. Once a person has been identified in
           accordance with this subparagraph, only the name of that person need be listed
           in response to subsequent discovery requesting the identification of that person.
        c. Identify (with respect to documents). When referring to documents, “to
           identify” means to give, to the extent known, the (i) type of document; (ii)
           general subject matter; (iii) date of the document; and (iv) author(s),
           addressee(s) and recipient(s). In the alternative, the responding party may
           produce the documents, together with identifying information sufficient to
           satisfy Fed. R. Civ. P. 33(d).
        d. Person. The term “person” is defined as any natural person or any legal entity,
           including, without limitation, any business or governmental entity or
           association.
        e. Concerning. The term “concerning” means relating to, referring to, describing,
           evidencing or constituting.
        f.   You. The term “you” means the recipient of this discovery request, and all
             persons acting on behalf of you, including but not limited to officers, agents,
             attorneys, employees, and representatives.
  2.    The following rules of construction apply to all discovery requests:
        a. All/Any/Each. The terms “all,” “any,” and “each” shall each by construed as
           encompassing any and all.
        b. And/Or. The connectives “and” and “or” shall be construed either disjunctively
           or conjunctively as necessary to bring within the scope of the discovery request
           all responses that might otherwise be construed to be outside of its scope.
        c. Number. The use of the singular form of any word includes the plural and vice
           versa.
        d. Including. The term “including” shall be deemed to be followed by the phrase
           “but not limited to.”




                                          6
              Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 73 of 162


AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Southern District ofNew York
IN RE THE APPLICATION OF PUBLIC JOINT-STOCK COMPANY
ALROSA'S REQUEST FOR EX PARTE DISCOVERY PURSUANT TO 28
U.S.C § 1782                                                                  )
                               Plaintiff                                      )
                                  V.                                          )           Civil Action No.       19-MISC._184
                                                                              )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:       COMMERZBANK, N.A., 225 LIBERTY STREET, 34TH FLOOR, NEW YORK, NY 10281-1050

                                                       (Name ofperson to whom this subpoena is directed)

    � Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling ofthe
material: See Exhibit A attached hereto



 Place: MARKS&SOKOLOV, LLC                                                                Date and Time:
        1835 MARKET STREET, STE. 1717,
        PHILADELPHIA, PA 19103

     □ Inspection ofPremises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

                                                                                          Date and Time:

                                                                                      I
       The following provisions ofFed. R. Civ. P. 45 are attached- Rule 45(c), relating to the place ofcompliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences ofnot doing so.
Date:
                                  CLERK OF COURT
                                                                                             OR

                                           Signature of Clerk or Deputy Clerk                                        Attorney's signature


The name, address, e-mail address, and telephone number ofthe attorney representing (name ofparty)
___________________________ , who issues or requests this subpoena, are:


                               Notice to the person who issues or requests this subpoena
Ifthis subpoena commands the production ofdocuments, electronically stored information, or tangible things or the
inspection ofpremises before trial, a notice and a copy ofthe subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
               Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 74 of 162

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name ofindividual and title, if any)
on (date)

            0 I served the subpoena by delivering a copy to the named person as follows:


                                                                                          on (date)                                    ; or

            0 I returned the subpoena unexecuted because:


            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of



My fees are$                                      for travel and$                               for services, for a total of$                 0.00



            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server's signature



                                                                                                 Printed name and title




                                                                                                    Server's address

Additional information regarding attempted service, etc.:
                Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 75 of 162

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert's opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specijying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party's officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
  (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Formfor Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction-which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney's fees--on a party or attorney who           information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
  (2) Command to Produce Materials or Permit Inspection.                           from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises--or to            (A) lriformation Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
      (i) At any time, on notice to the commanded person, the serving party        tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) lriformation Produced. if information produced in response to a
      (ii) These acts may be required only as directed in the order, and the       subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party's officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required-and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court-may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
    Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 76 of 162



                                             EXHIBIT A
                           SCHEDULE OF DOCUMENTS TO BE PRODUCED
         1.      For the period from February 1, 2015 through December 31, 2018, please produce:
all wire transfers to; wire transfers from; and all documents and records including but not limited to
applications to open an account, account records, monthly statements, wire transfer records,
deposit or withdraw records and/or cancelled checks in the name of, or concerning, the following
persons:


         (1)       DAVID MISHAL

                   Also spelled as:

                   “DAVID MICHAL”

                   “DAVID MISHAL AND/OR TZIPORA”



         (2)       IURII ANATOLIEVICH NEUIMIN

                   Also spelled as:

                   “IURII ANATOLIEVICH NEUMIN”

                   “NEUIMIN IURII ANATOLIEVICH”

                   “Yuri Neumin”

                   “Yuri Neuimin”

                   “Yurii Neumin”

                   “Yurii Neuimin”



         (3)       MD AMERICA TRADING INC

                   Country of incorporation: Florida, USA
                   Registration #: P11000061190
                   Known addresses:
                   1108 PONCE DE LEON BOULEVARD CORAL GABLES, FL 33134
                   815 PONCE DE LEON BLVD CORAL GABLES FL 33134-3038




                                                  1
    Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 77 of 162




                                          INSTRUCTIONS
      1.     You are instructed to consecutively paginate (i.e., bates label) all responsive
documents produced.
      2.      Pursuant to the Subpoena served upon you, please produce the categories of
documents identified below in the “Schedule of Documents to be Produced.”
       3.      The attached Subpoena is continuing in nature and any additional documents shall
be produced as they become available.
        4.     For any electronic wire information, please provide information with regard to the
following:
               TXN (Transaction) Date
               CINQ (Transaction Internal Reference) ID
               Payment Method
               Base Amount
               Originator Name
               Originator Account ID
               Originator Address Street 1
               Originator Address Street 2
               Originator Address Street 3
               Originator Address City
               Originator Address Postal Code
               Originator Address Country Code
               Originator Address State Code
               Originator's Bank Name
               Originator's Bank Account ID
               Originator's Bank Address Street 1
               Originator's Bank Address Street 2
               Originator's Bank Address Street 3
               Originator's Bank Address City
               Originator's Bank Address Postal Code
               Originator's Bank Address Country Code
               Originator's Bank Address State Code
               Beneficiary Name
               Beneficiary Account ID
               Beneficiary Address Street 1
               Beneficiary Address Street 2
               Beneficiary Address Street 3
               Beneficiary Address City


                                                2
Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 78 of 162



        Beneficiary Address Postal Code
        Beneficiary Address Country Code
        Beneficiary Address State Code
        Beneficiary's Bank Name
        Beneficiary's Bank Account ID
        Beneficiary's Bank Address Street 1
        Beneficiary's Bank Address Street 2
        Beneficiary's Bank Address Street 3
        Beneficiary's Bank Address City
        Beneficiary's Bank Address Postal Code
        Beneficiary's Bank Address Country Code
        Beneficiary's Bank Address State Code
        Sender Reference
        Beneficiary Reference
        OBI - Originator to Beneficiary Instructions
        Sending Institution Name
        Sending Institution Account ID
        Sending Institution Account Type
        Sending Institution Address Street 1
        Sending Institution Address Street 2
        Sending Institution Address Street 3
        Sending Institution Address City
        Sending Institution Address Postal Code
        Sending Institution Address Country Code
        Sending Institution Address State Code
        Receiving Institution Name
        Receiving Institution Account ID
        Receiving Institution Account Type
        Receiving Institution Address Street 1
        Receiving Institution Address Street 2
        Receiving Institution Address Street 3
        Receiving Institution Address City
        Receiving Institution Address Postal Code
        Receiving Institution Address Country Code
        Receiving Institution Address State Code
        Intermediate 1 Name
        Intermediate 1 Account ID
        Intermediate 1 Address Street 1

                                           3
    Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 79 of 162



                Intermediate 1 Address Street 2
                Intermediate 1 Address Street 3
                Intermediate 1 Address City
                Intermediate 1 Address Postal Code
                Intermediate 1 Address Country Code
                Intermediate 1 Address State Code
                Intermediate 2 Name
                Intermediate 2 Account ID
                Intermediate 2 Address Street 1
                Intermediate 2 Address Street 2
                Intermediate 2 Address Street 3
                Intermediate 2 Address City
                Intermediate 2 Address Postal Code
                Intermediate 2 Address Country Code
                Intermediate 2 Address State Code
                Intermediate 3 Name
                Intermediate 3 Account ID
                Intermediate 3 Address Street 1
                Intermediate 3 Address Street 2
                Intermediate 3 Address Street 3
                Intermediate 3 Address City
                Intermediate 3 Address Postal Code
                Intermediate 3 Address Country Code
                Intermediate 3 Address State Code
         5.      For any requested document which is being withheld on the basis of a claim of
privilege, please identify the document, and for each such document state:
                a. Author
                b. Designated and intended recipient(s)
                c. Person(s) to whom it was circulated
                d. Date
                e. Subject matter
                f.   Privilege asserted
         6.      If a portion of any document responsive to these requests is withheld under claim of
privilege, any non-privileged portion of such document must be produced with the portion claimed
to be privileged redacted.
        7.     If you file a timely objection to any portion of a request, definition or an instruction,
provide a response to the remaining portion.




                                                   4
    Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 80 of 162



        8.      The attached Subpoena shall apply to all documents that you, or any of your present
or former agents, attorneys, assigns, consultants, employees, and/or successors possess, control or
can access in the ordinary course of business.
        9.      In responding to these requests, you shall produce all responsive documents in your
possession, custody or control or in the possession, custody or control of your agents, employees,
attorneys, accountants, representatives, or anyone acting or purporting to act on your behalf. A
document shall be deemed to be within your control if you have the right to secure the document or
a copy of the document from another person having possession or custody of the document.
         10.     If any document requested by the attached Subpoena is no longer in the possession
of or subject to the control of the party upon whom this demand is made, said party shall provide a
listing which identifies the present custodian of the document, including in such identification the
full name, residence and business address, business affiliation and job title, and state further what
and when disposition was made of said document. If all copies of the document have been
destroyed, please identify the person or person authorizing the destruction of the document and
specify the date of the destruction of the document.
       11.     In lieu of appearing in person and producing the documents as set forth in the
attached subpoena, prior to the deadline you may forward a copy of all produced and responsive
documents to Bruce Marks, Esq., Marks & Sokolov, LLC, 1835 Market Street, 17th Floor, Philadelphia,
Pennsylvania 19103.




                                                 5
Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 81 of 162



                                    DEFINITIONS
  1.    The following definitions shall apply to this subpoena:
        a. Document. The term “document” is defined to be synonymous in meaning and
           equal in scope to the usage of the term “documents or electronically stored
           information” in Fed. R. Civ. P. 34(a)(1)(A). A draft or non-identical copy is a
           separate document within the meaning of this term. The term “document”
           includes hardcopy and electronic information, regardless of manner of storage.
        b. Identify (with respect to persons). When referring to a person, “to identify”
           means to give, to the extent known, the person’s full name, present or last
           known address, and when referring to a natural person, additionally, the present
           or last known place of employment. Once a person has been identified in
           accordance with this subparagraph, only the name of that person need be listed
           in response to subsequent discovery requesting the identification of that person.
        c. Identify (with respect to documents). When referring to documents, “to
           identify” means to give, to the extent known, the (i) type of document; (ii)
           general subject matter; (iii) date of the document; and (iv) author(s),
           addressee(s) and recipient(s). In the alternative, the responding party may
           produce the documents, together with identifying information sufficient to
           satisfy Fed. R. Civ. P. 33(d).
        d. Person. The term “person” is defined as any natural person or any legal entity,
           including, without limitation, any business or governmental entity or
           association.
        e. Concerning. The term “concerning” means relating to, referring to, describing,
           evidencing or constituting.
        f.   You. The term “you” means the recipient of this discovery request, and all
             persons acting on behalf of you, including but not limited to officers, agents,
             attorneys, employees, and representatives.
  2.    The following rules of construction apply to all discovery requests:
        a. All/Any/Each. The terms “all,” “any,” and “each” shall each by construed as
           encompassing any and all.
        b. And/Or. The connectives “and” and “or” shall be construed either disjunctively
           or conjunctively as necessary to bring within the scope of the discovery request
           all responses that might otherwise be construed to be outside of its scope.
        c. Number. The use of the singular form of any word includes the plural and vice
           versa.
        d. Including. The term “including” shall be deemed to be followed by the phrase
           “but not limited to.”




                                          6
              Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 82 of 162


AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Southern District ofNew York
IN RE THE APPLICATION OF PUBLIC JOINT-STOCK COMPANY
ALROSA'S REQUEST FOR EX PARTE DISCOVERY PURSUANT TO 28
U.S.C § 1782                                                                  )
                               Plaintiff                                      )
                                  V.                                          )           Civil Action No.       19-MISC._184
                                                                              )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:        DEUTSCHE BANK, 60 WALL STREET, NY, NY 10005

                                                       (Name ofperson to whom this subpoena is directed)

    � Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling ofthe
material: See Exhibit A attached hereto



 Place: MARKS&SOKOLOV, LLC                                                                Date and Time:
        1835 MARKET STREET, STE. 1717,
        PHILADELPHIA, PA 19103

     □ Inspection ofPremises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

                                                                                          Date and Time:

                                                                                      I
       The following provisions ofFed. R. Civ. P. 45 are attached- Rule 45(c), relating to the place ofcompliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences ofnot doing so.
Date:
                                  CLERK OF COURT
                                                                                             OR

                                           Signature of Clerk or Deputy Clerk                                        Attorney's signature


The name, address, e-mail address, and telephone number ofthe attorney representing (name ofparty)
___________________________ , who issues or requests this subpoena, are:


                               Notice to the person who issues or requests this subpoena
Ifthis subpoena commands the production ofdocuments, electronically stored information, or tangible things or the
inspection ofpremises before trial, a notice and a copy ofthe subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
               Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 83 of 162

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name ofindividual and title, if any)
on (date)

            0 I served the subpoena by delivering a copy to the named person as follows:


                                                                                          on (date)                                    ; or

            0 I returned the subpoena unexecuted because:


            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of



My fees are$                                      for travel and$                               for services, for a total of$                 0.00



            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server's signature



                                                                                                 Printed name and title




                                                                                                    Server's address

Additional information regarding attempted service, etc.:
                Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 84 of 162

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert's opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specijying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party's officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
  (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Formfor Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction-which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney's fees--on a party or attorney who           information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
  (2) Command to Produce Materials or Permit Inspection.                           from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises--or to            (A) lriformation Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
      (i) At any time, on notice to the commanded person, the serving party        tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) lriformation Produced. if information produced in response to a
      (ii) These acts may be required only as directed in the order, and the       subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party's officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required-and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court-may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
    Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 85 of 162



                                             EXHIBIT A
                           SCHEDULE OF DOCUMENTS TO BE PRODUCED
         1.      For the period from February 1, 2015 through December 31, 2018, please produce:
all wire transfers to; wire transfers from; and all documents and records including but not limited to
applications to open an account, account records, monthly statements, wire transfer records,
deposit or withdraw records and/or cancelled checks in the name of, or concerning, the following
persons:


         (1)       DAVID MISHAL

                   Also spelled as:

                   “DAVID MICHAL”

                   “DAVID MISHAL AND/OR TZIPORA”



         (2)       IURII ANATOLIEVICH NEUIMIN

                   Also spelled as:

                   “IURII ANATOLIEVICH NEUMIN”

                   “NEUIMIN IURII ANATOLIEVICH”

                   “Yuri Neumin”

                   “Yuri Neuimin”

                   “Yurii Neumin”

                   “Yurii Neuimin”



         (3)       MD AMERICA TRADING INC

                   Country of incorporation: Florida, USA
                   Registration #: P11000061190
                   Known addresses:
                   1108 PONCE DE LEON BOULEVARD CORAL GABLES, FL 33134
                   815 PONCE DE LEON BLVD CORAL GABLES FL 33134-3038




                                                  1
    Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 86 of 162




                                          INSTRUCTIONS
      1.     You are instructed to consecutively paginate (i.e., bates label) all responsive
documents produced.
      2.      Pursuant to the Subpoena served upon you, please produce the categories of
documents identified below in the “Schedule of Documents to be Produced.”
       3.      The attached Subpoena is continuing in nature and any additional documents shall
be produced as they become available.
        4.     For any electronic wire information, please provide information with regard to the
following:
               TXN (Transaction) Date
               CINQ (Transaction Internal Reference) ID
               Payment Method
               Base Amount
               Originator Name
               Originator Account ID
               Originator Address Street 1
               Originator Address Street 2
               Originator Address Street 3
               Originator Address City
               Originator Address Postal Code
               Originator Address Country Code
               Originator Address State Code
               Originator's Bank Name
               Originator's Bank Account ID
               Originator's Bank Address Street 1
               Originator's Bank Address Street 2
               Originator's Bank Address Street 3
               Originator's Bank Address City
               Originator's Bank Address Postal Code
               Originator's Bank Address Country Code
               Originator's Bank Address State Code
               Beneficiary Name
               Beneficiary Account ID
               Beneficiary Address Street 1
               Beneficiary Address Street 2
               Beneficiary Address Street 3
               Beneficiary Address City


                                                2
Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 87 of 162



        Beneficiary Address Postal Code
        Beneficiary Address Country Code
        Beneficiary Address State Code
        Beneficiary's Bank Name
        Beneficiary's Bank Account ID
        Beneficiary's Bank Address Street 1
        Beneficiary's Bank Address Street 2
        Beneficiary's Bank Address Street 3
        Beneficiary's Bank Address City
        Beneficiary's Bank Address Postal Code
        Beneficiary's Bank Address Country Code
        Beneficiary's Bank Address State Code
        Sender Reference
        Beneficiary Reference
        OBI - Originator to Beneficiary Instructions
        Sending Institution Name
        Sending Institution Account ID
        Sending Institution Account Type
        Sending Institution Address Street 1
        Sending Institution Address Street 2
        Sending Institution Address Street 3
        Sending Institution Address City
        Sending Institution Address Postal Code
        Sending Institution Address Country Code
        Sending Institution Address State Code
        Receiving Institution Name
        Receiving Institution Account ID
        Receiving Institution Account Type
        Receiving Institution Address Street 1
        Receiving Institution Address Street 2
        Receiving Institution Address Street 3
        Receiving Institution Address City
        Receiving Institution Address Postal Code
        Receiving Institution Address Country Code
        Receiving Institution Address State Code
        Intermediate 1 Name
        Intermediate 1 Account ID
        Intermediate 1 Address Street 1

                                           3
    Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 88 of 162



                Intermediate 1 Address Street 2
                Intermediate 1 Address Street 3
                Intermediate 1 Address City
                Intermediate 1 Address Postal Code
                Intermediate 1 Address Country Code
                Intermediate 1 Address State Code
                Intermediate 2 Name
                Intermediate 2 Account ID
                Intermediate 2 Address Street 1
                Intermediate 2 Address Street 2
                Intermediate 2 Address Street 3
                Intermediate 2 Address City
                Intermediate 2 Address Postal Code
                Intermediate 2 Address Country Code
                Intermediate 2 Address State Code
                Intermediate 3 Name
                Intermediate 3 Account ID
                Intermediate 3 Address Street 1
                Intermediate 3 Address Street 2
                Intermediate 3 Address Street 3
                Intermediate 3 Address City
                Intermediate 3 Address Postal Code
                Intermediate 3 Address Country Code
                Intermediate 3 Address State Code
         5.      For any requested document which is being withheld on the basis of a claim of
privilege, please identify the document, and for each such document state:
                a. Author
                b. Designated and intended recipient(s)
                c. Person(s) to whom it was circulated
                d. Date
                e. Subject matter
                f.   Privilege asserted
         6.      If a portion of any document responsive to these requests is withheld under claim of
privilege, any non-privileged portion of such document must be produced with the portion claimed
to be privileged redacted.
        7.     If you file a timely objection to any portion of a request, definition or an instruction,
provide a response to the remaining portion.




                                                   4
    Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 89 of 162



        8.      The attached Subpoena shall apply to all documents that you, or any of your present
or former agents, attorneys, assigns, consultants, employees, and/or successors possess, control or
can access in the ordinary course of business.
        9.      In responding to these requests, you shall produce all responsive documents in your
possession, custody or control or in the possession, custody or control of your agents, employees,
attorneys, accountants, representatives, or anyone acting or purporting to act on your behalf. A
document shall be deemed to be within your control if you have the right to secure the document or
a copy of the document from another person having possession or custody of the document.
         10.     If any document requested by the attached Subpoena is no longer in the possession
of or subject to the control of the party upon whom this demand is made, said party shall provide a
listing which identifies the present custodian of the document, including in such identification the
full name, residence and business address, business affiliation and job title, and state further what
and when disposition was made of said document. If all copies of the document have been
destroyed, please identify the person or person authorizing the destruction of the document and
specify the date of the destruction of the document.
       11.     In lieu of appearing in person and producing the documents as set forth in the
attached subpoena, prior to the deadline you may forward a copy of all produced and responsive
documents to Bruce Marks, Esq., Marks & Sokolov, LLC, 1835 Market Street, 17th Floor, Philadelphia,
Pennsylvania 19103.




                                                 5
Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 90 of 162



                                    DEFINITIONS
  1.    The following definitions shall apply to this subpoena:
        a. Document. The term “document” is defined to be synonymous in meaning and
           equal in scope to the usage of the term “documents or electronically stored
           information” in Fed. R. Civ. P. 34(a)(1)(A). A draft or non-identical copy is a
           separate document within the meaning of this term. The term “document”
           includes hardcopy and electronic information, regardless of manner of storage.
        b. Identify (with respect to persons). When referring to a person, “to identify”
           means to give, to the extent known, the person’s full name, present or last
           known address, and when referring to a natural person, additionally, the present
           or last known place of employment. Once a person has been identified in
           accordance with this subparagraph, only the name of that person need be listed
           in response to subsequent discovery requesting the identification of that person.
        c. Identify (with respect to documents). When referring to documents, “to
           identify” means to give, to the extent known, the (i) type of document; (ii)
           general subject matter; (iii) date of the document; and (iv) author(s),
           addressee(s) and recipient(s). In the alternative, the responding party may
           produce the documents, together with identifying information sufficient to
           satisfy Fed. R. Civ. P. 33(d).
        d. Person. The term “person” is defined as any natural person or any legal entity,
           including, without limitation, any business or governmental entity or
           association.
        e. Concerning. The term “concerning” means relating to, referring to, describing,
           evidencing or constituting.
        f.   You. The term “you” means the recipient of this discovery request, and all
             persons acting on behalf of you, including but not limited to officers, agents,
             attorneys, employees, and representatives.
  2.    The following rules of construction apply to all discovery requests:
        a. All/Any/Each. The terms “all,” “any,” and “each” shall each by construed as
           encompassing any and all.
        b. And/Or. The connectives “and” and “or” shall be construed either disjunctively
           or conjunctively as necessary to bring within the scope of the discovery request
           all responses that might otherwise be construed to be outside of its scope.
        c. Number. The use of the singular form of any word includes the plural and vice
           versa.
        d. Including. The term “including” shall be deemed to be followed by the phrase
           “but not limited to.”




                                          6
              Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 91 of 162


AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Southern District ofNew York
IN RE THE APPLICATION OF PUBLIC JOINT-STOCK COMPANY
ALROSA'S REQUEST FOR EX PARTE DISCOVERY PURSUANT TO 28
U.S.C § 1782                                                                  )
                               Plaintiff                                      )
                                  V.                                          )           Civil Action No.       19-MISC._184
                                                                              )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:        DEUTSCHE BANK TRUST COMPANY AMERICAS, 60 WALL STREET, NY, NY 10005

                                                       (Name ofperson to whom this subpoena is directed)

    � Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling ofthe
material: See Exhibit A attached hereto



 Place: MARKS&SOKOLOV, LLC                                                                Date and Time:
        1835 MARKET STREET, STE. 1717,
        PHILADELPHIA, PA 19103

     □ Inspection ofPremises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

                                                                                          Date and Time:

                                                                                      I
       The following provisions ofFed. R. Civ. P. 45 are attached- Rule 45(c), relating to the place ofcompliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences ofnot doing so.
Date:
                                  CLERK OF COURT
                                                                                             OR

                                           Signature of Clerk or Deputy Clerk                                        Attorney's signature


The name, address, e-mail address, and telephone number ofthe attorney representing (name ofparty)
___________________________ , who issues or requests this subpoena, are:


                               Notice to the person who issues or requests this subpoena
Ifthis subpoena commands the production ofdocuments, electronically stored information, or tangible things or the
inspection ofpremises before trial, a notice and a copy ofthe subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
               Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 92 of 162

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name ofindividual and title, if any)
on (date)

            0 I served the subpoena by delivering a copy to the named person as follows:


                                                                                          on (date)                                    ; or

            0 I returned the subpoena unexecuted because:


            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of



My fees are$                                      for travel and$                               for services, for a total of$                 0.00



            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server's signature



                                                                                                 Printed name and title




                                                                                                    Server's address

Additional information regarding attempted service, etc.:
                Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 93 of 162

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert's opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specijying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party's officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
  (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Formfor Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction-which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney's fees--on a party or attorney who           information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
  (2) Command to Produce Materials or Permit Inspection.                           from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises--or to            (A) lriformation Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
      (i) At any time, on notice to the commanded person, the serving party        tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) lriformation Produced. if information produced in response to a
      (ii) These acts may be required only as directed in the order, and the       subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party's officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required-and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court-may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
    Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 94 of 162



                                             EXHIBIT A
                           SCHEDULE OF DOCUMENTS TO BE PRODUCED
         1.      For the period from February 1, 2015 through December 31, 2018, please produce:
all wire transfers to; wire transfers from; and all documents and records including but not limited to
applications to open an account, account records, monthly statements, wire transfer records,
deposit or withdraw records and/or cancelled checks in the name of, or concerning, the following
persons:


         (1)       DAVID MISHAL

                   Also spelled as:

                   “DAVID MICHAL”

                   “DAVID MISHAL AND/OR TZIPORA”



         (2)       IURII ANATOLIEVICH NEUIMIN

                   Also spelled as:

                   “IURII ANATOLIEVICH NEUMIN”

                   “NEUIMIN IURII ANATOLIEVICH”

                   “Yuri Neumin”

                   “Yuri Neuimin”

                   “Yurii Neumin”

                   “Yurii Neuimin”



         (3)       MD AMERICA TRADING INC

                   Country of incorporation: Florida, USA
                   Registration #: P11000061190
                   Known addresses:
                   1108 PONCE DE LEON BOULEVARD CORAL GABLES, FL 33134
                   815 PONCE DE LEON BLVD CORAL GABLES FL 33134-3038




                                                  1
    Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 95 of 162




                                          INSTRUCTIONS
      1.     You are instructed to consecutively paginate (i.e., bates label) all responsive
documents produced.
      2.      Pursuant to the Subpoena served upon you, please produce the categories of
documents identified below in the “Schedule of Documents to be Produced.”
       3.      The attached Subpoena is continuing in nature and any additional documents shall
be produced as they become available.
        4.     For any electronic wire information, please provide information with regard to the
following:
               TXN (Transaction) Date
               CINQ (Transaction Internal Reference) ID
               Payment Method
               Base Amount
               Originator Name
               Originator Account ID
               Originator Address Street 1
               Originator Address Street 2
               Originator Address Street 3
               Originator Address City
               Originator Address Postal Code
               Originator Address Country Code
               Originator Address State Code
               Originator's Bank Name
               Originator's Bank Account ID
               Originator's Bank Address Street 1
               Originator's Bank Address Street 2
               Originator's Bank Address Street 3
               Originator's Bank Address City
               Originator's Bank Address Postal Code
               Originator's Bank Address Country Code
               Originator's Bank Address State Code
               Beneficiary Name
               Beneficiary Account ID
               Beneficiary Address Street 1
               Beneficiary Address Street 2
               Beneficiary Address Street 3
               Beneficiary Address City


                                                2
Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 96 of 162



        Beneficiary Address Postal Code
        Beneficiary Address Country Code
        Beneficiary Address State Code
        Beneficiary's Bank Name
        Beneficiary's Bank Account ID
        Beneficiary's Bank Address Street 1
        Beneficiary's Bank Address Street 2
        Beneficiary's Bank Address Street 3
        Beneficiary's Bank Address City
        Beneficiary's Bank Address Postal Code
        Beneficiary's Bank Address Country Code
        Beneficiary's Bank Address State Code
        Sender Reference
        Beneficiary Reference
        OBI - Originator to Beneficiary Instructions
        Sending Institution Name
        Sending Institution Account ID
        Sending Institution Account Type
        Sending Institution Address Street 1
        Sending Institution Address Street 2
        Sending Institution Address Street 3
        Sending Institution Address City
        Sending Institution Address Postal Code
        Sending Institution Address Country Code
        Sending Institution Address State Code
        Receiving Institution Name
        Receiving Institution Account ID
        Receiving Institution Account Type
        Receiving Institution Address Street 1
        Receiving Institution Address Street 2
        Receiving Institution Address Street 3
        Receiving Institution Address City
        Receiving Institution Address Postal Code
        Receiving Institution Address Country Code
        Receiving Institution Address State Code
        Intermediate 1 Name
        Intermediate 1 Account ID
        Intermediate 1 Address Street 1

                                           3
    Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 97 of 162



                Intermediate 1 Address Street 2
                Intermediate 1 Address Street 3
                Intermediate 1 Address City
                Intermediate 1 Address Postal Code
                Intermediate 1 Address Country Code
                Intermediate 1 Address State Code
                Intermediate 2 Name
                Intermediate 2 Account ID
                Intermediate 2 Address Street 1
                Intermediate 2 Address Street 2
                Intermediate 2 Address Street 3
                Intermediate 2 Address City
                Intermediate 2 Address Postal Code
                Intermediate 2 Address Country Code
                Intermediate 2 Address State Code
                Intermediate 3 Name
                Intermediate 3 Account ID
                Intermediate 3 Address Street 1
                Intermediate 3 Address Street 2
                Intermediate 3 Address Street 3
                Intermediate 3 Address City
                Intermediate 3 Address Postal Code
                Intermediate 3 Address Country Code
                Intermediate 3 Address State Code
         5.      For any requested document which is being withheld on the basis of a claim of
privilege, please identify the document, and for each such document state:
                a. Author
                b. Designated and intended recipient(s)
                c. Person(s) to whom it was circulated
                d. Date
                e. Subject matter
                f.   Privilege asserted
         6.      If a portion of any document responsive to these requests is withheld under claim of
privilege, any non-privileged portion of such document must be produced with the portion claimed
to be privileged redacted.
        7.     If you file a timely objection to any portion of a request, definition or an instruction,
provide a response to the remaining portion.




                                                   4
    Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 98 of 162



        8.      The attached Subpoena shall apply to all documents that you, or any of your present
or former agents, attorneys, assigns, consultants, employees, and/or successors possess, control or
can access in the ordinary course of business.
        9.      In responding to these requests, you shall produce all responsive documents in your
possession, custody or control or in the possession, custody or control of your agents, employees,
attorneys, accountants, representatives, or anyone acting or purporting to act on your behalf. A
document shall be deemed to be within your control if you have the right to secure the document or
a copy of the document from another person having possession or custody of the document.
         10.     If any document requested by the attached Subpoena is no longer in the possession
of or subject to the control of the party upon whom this demand is made, said party shall provide a
listing which identifies the present custodian of the document, including in such identification the
full name, residence and business address, business affiliation and job title, and state further what
and when disposition was made of said document. If all copies of the document have been
destroyed, please identify the person or person authorizing the destruction of the document and
specify the date of the destruction of the document.
       11.     In lieu of appearing in person and producing the documents as set forth in the
attached subpoena, prior to the deadline you may forward a copy of all produced and responsive
documents to Bruce Marks, Esq., Marks & Sokolov, LLC, 1835 Market Street, 17th Floor, Philadelphia,
Pennsylvania 19103.




                                                 5
Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 99 of 162



                                    DEFINITIONS
  1.    The following definitions shall apply to this subpoena:
        a. Document. The term “document” is defined to be synonymous in meaning and
           equal in scope to the usage of the term “documents or electronically stored
           information” in Fed. R. Civ. P. 34(a)(1)(A). A draft or non-identical copy is a
           separate document within the meaning of this term. The term “document”
           includes hardcopy and electronic information, regardless of manner of storage.
        b. Identify (with respect to persons). When referring to a person, “to identify”
           means to give, to the extent known, the person’s full name, present or last
           known address, and when referring to a natural person, additionally, the present
           or last known place of employment. Once a person has been identified in
           accordance with this subparagraph, only the name of that person need be listed
           in response to subsequent discovery requesting the identification of that person.
        c. Identify (with respect to documents). When referring to documents, “to
           identify” means to give, to the extent known, the (i) type of document; (ii)
           general subject matter; (iii) date of the document; and (iv) author(s),
           addressee(s) and recipient(s). In the alternative, the responding party may
           produce the documents, together with identifying information sufficient to
           satisfy Fed. R. Civ. P. 33(d).
        d. Person. The term “person” is defined as any natural person or any legal entity,
           including, without limitation, any business or governmental entity or
           association.
        e. Concerning. The term “concerning” means relating to, referring to, describing,
           evidencing or constituting.
        f.   You. The term “you” means the recipient of this discovery request, and all
             persons acting on behalf of you, including but not limited to officers, agents,
             attorneys, employees, and representatives.
  2.    The following rules of construction apply to all discovery requests:
        a. All/Any/Each. The terms “all,” “any,” and “each” shall each by construed as
           encompassing any and all.
        b. And/Or. The connectives “and” and “or” shall be construed either disjunctively
           or conjunctively as necessary to bring within the scope of the discovery request
           all responses that might otherwise be construed to be outside of its scope.
        c. Number. The use of the singular form of any word includes the plural and vice
           versa.
        d. Including. The term “including” shall be deemed to be followed by the phrase
           “but not limited to.”




                                          6
             Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 100 of 162


AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Southern District ofNew York
IN RE THE APPLICATION OF PUBLIC JOINT-STOCK COMPANY
ALROSA'S REQUEST FOR EX PARTE DISCOVERY PURSUANT TO 28
U.S.C § 1782                                                                  )
                               Plaintiff                                      )
                                  V.                                          )           Civil Action No.       19-MISC._184
                                                                              )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:       HSBC BANK USA, N.A., 452 FIFTH AVE, 4TH FLOOR, NEW YORK NY 10018

                                                       (Name ofperson to whom this subpoena is directed)

    � Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling ofthe
material: See Exhibit A attached hereto



 Place: MARKS&SOKOLOV, LLC                                                                Date and Time:
        1835 MARKET STREET, STE. 1717,
        PHILADELPHIA, PA 19103

     □ Inspection ofPremises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

                                                                                          Date and Time:

                                                                                      I
       The following provisions ofFed. R. Civ. P. 45 are attached- Rule 45(c), relating to the place ofcompliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences ofnot doing so.
Date:
                                  CLERK OF COURT
                                                                                             OR

                                           Signature of Clerk or Deputy Clerk                                        Attorney's signature


The name, address, e-mail address, and telephone number ofthe attorney representing (name ofparty)
___________________________ , who issues or requests this subpoena, are:


                               Notice to the person who issues or requests this subpoena
Ifthis subpoena commands the production ofdocuments, electronically stored information, or tangible things or the
inspection ofpremises before trial, a notice and a copy ofthe subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
              Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 101 of 162

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name ofindividual and title, if any)
on (date)

            0 I served the subpoena by delivering a copy to the named person as follows:


                                                                                          on (date)                                    ; or

            0 I returned the subpoena unexecuted because:


            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of



My fees are$                                      for travel and$                               for services, for a total of$                 0.00



            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server's signature



                                                                                                 Printed name and title




                                                                                                    Server's address

Additional information regarding attempted service, etc.:
              Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 102 of 162

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert's opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specijying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party's officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
  (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Formfor Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction-which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney's fees--on a party or attorney who           information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
  (2) Command to Produce Materials or Permit Inspection.                           from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises--or to            (A) lriformation Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
      (i) At any time, on notice to the commanded person, the serving party        tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) lriformation Produced. if information produced in response to a
      (ii) These acts may be required only as directed in the order, and the       subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party's officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required-and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court-may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
   Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 103 of 162



                                             EXHIBIT A
                           SCHEDULE OF DOCUMENTS TO BE PRODUCED
         1.      For the period from February 1, 2015 through December 31, 2018, please produce:
all wire transfers to; wire transfers from; and all documents and records including but not limited to
applications to open an account, account records, monthly statements, wire transfer records,
deposit or withdraw records and/or cancelled checks in the name of, or concerning, the following
persons:


         (1)       DAVID MISHAL

                   Also spelled as:

                   “DAVID MICHAL”

                   “DAVID MISHAL AND/OR TZIPORA”



         (2)       IURII ANATOLIEVICH NEUIMIN

                   Also spelled as:

                   “IURII ANATOLIEVICH NEUMIN”

                   “NEUIMIN IURII ANATOLIEVICH”

                   “Yuri Neumin”

                   “Yuri Neuimin”

                   “Yurii Neumin”

                   “Yurii Neuimin”



         (3)       MD AMERICA TRADING INC

                   Country of incorporation: Florida, USA
                   Registration #: P11000061190
                   Known addresses:
                   1108 PONCE DE LEON BOULEVARD CORAL GABLES, FL 33134
                   815 PONCE DE LEON BLVD CORAL GABLES FL 33134-3038




                                                  1
   Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 104 of 162




                                          INSTRUCTIONS
      1.     You are instructed to consecutively paginate (i.e., bates label) all responsive
documents produced.
      2.      Pursuant to the Subpoena served upon you, please produce the categories of
documents identified below in the “Schedule of Documents to be Produced.”
       3.      The attached Subpoena is continuing in nature and any additional documents shall
be produced as they become available.
        4.     For any electronic wire information, please provide information with regard to the
following:
               TXN (Transaction) Date
               CINQ (Transaction Internal Reference) ID
               Payment Method
               Base Amount
               Originator Name
               Originator Account ID
               Originator Address Street 1
               Originator Address Street 2
               Originator Address Street 3
               Originator Address City
               Originator Address Postal Code
               Originator Address Country Code
               Originator Address State Code
               Originator's Bank Name
               Originator's Bank Account ID
               Originator's Bank Address Street 1
               Originator's Bank Address Street 2
               Originator's Bank Address Street 3
               Originator's Bank Address City
               Originator's Bank Address Postal Code
               Originator's Bank Address Country Code
               Originator's Bank Address State Code
               Beneficiary Name
               Beneficiary Account ID
               Beneficiary Address Street 1
               Beneficiary Address Street 2
               Beneficiary Address Street 3
               Beneficiary Address City


                                                2
Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 105 of 162



        Beneficiary Address Postal Code
        Beneficiary Address Country Code
        Beneficiary Address State Code
        Beneficiary's Bank Name
        Beneficiary's Bank Account ID
        Beneficiary's Bank Address Street 1
        Beneficiary's Bank Address Street 2
        Beneficiary's Bank Address Street 3
        Beneficiary's Bank Address City
        Beneficiary's Bank Address Postal Code
        Beneficiary's Bank Address Country Code
        Beneficiary's Bank Address State Code
        Sender Reference
        Beneficiary Reference
        OBI - Originator to Beneficiary Instructions
        Sending Institution Name
        Sending Institution Account ID
        Sending Institution Account Type
        Sending Institution Address Street 1
        Sending Institution Address Street 2
        Sending Institution Address Street 3
        Sending Institution Address City
        Sending Institution Address Postal Code
        Sending Institution Address Country Code
        Sending Institution Address State Code
        Receiving Institution Name
        Receiving Institution Account ID
        Receiving Institution Account Type
        Receiving Institution Address Street 1
        Receiving Institution Address Street 2
        Receiving Institution Address Street 3
        Receiving Institution Address City
        Receiving Institution Address Postal Code
        Receiving Institution Address Country Code
        Receiving Institution Address State Code
        Intermediate 1 Name
        Intermediate 1 Account ID
        Intermediate 1 Address Street 1

                                           3
   Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 106 of 162



                Intermediate 1 Address Street 2
                Intermediate 1 Address Street 3
                Intermediate 1 Address City
                Intermediate 1 Address Postal Code
                Intermediate 1 Address Country Code
                Intermediate 1 Address State Code
                Intermediate 2 Name
                Intermediate 2 Account ID
                Intermediate 2 Address Street 1
                Intermediate 2 Address Street 2
                Intermediate 2 Address Street 3
                Intermediate 2 Address City
                Intermediate 2 Address Postal Code
                Intermediate 2 Address Country Code
                Intermediate 2 Address State Code
                Intermediate 3 Name
                Intermediate 3 Account ID
                Intermediate 3 Address Street 1
                Intermediate 3 Address Street 2
                Intermediate 3 Address Street 3
                Intermediate 3 Address City
                Intermediate 3 Address Postal Code
                Intermediate 3 Address Country Code
                Intermediate 3 Address State Code
         5.      For any requested document which is being withheld on the basis of a claim of
privilege, please identify the document, and for each such document state:
                a. Author
                b. Designated and intended recipient(s)
                c. Person(s) to whom it was circulated
                d. Date
                e. Subject matter
                f.   Privilege asserted
         6.      If a portion of any document responsive to these requests is withheld under claim of
privilege, any non-privileged portion of such document must be produced with the portion claimed
to be privileged redacted.
        7.     If you file a timely objection to any portion of a request, definition or an instruction,
provide a response to the remaining portion.




                                                   4
   Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 107 of 162



        8.      The attached Subpoena shall apply to all documents that you, or any of your present
or former agents, attorneys, assigns, consultants, employees, and/or successors possess, control or
can access in the ordinary course of business.
        9.      In responding to these requests, you shall produce all responsive documents in your
possession, custody or control or in the possession, custody or control of your agents, employees,
attorneys, accountants, representatives, or anyone acting or purporting to act on your behalf. A
document shall be deemed to be within your control if you have the right to secure the document or
a copy of the document from another person having possession or custody of the document.
         10.     If any document requested by the attached Subpoena is no longer in the possession
of or subject to the control of the party upon whom this demand is made, said party shall provide a
listing which identifies the present custodian of the document, including in such identification the
full name, residence and business address, business affiliation and job title, and state further what
and when disposition was made of said document. If all copies of the document have been
destroyed, please identify the person or person authorizing the destruction of the document and
specify the date of the destruction of the document.
       11.     In lieu of appearing in person and producing the documents as set forth in the
attached subpoena, prior to the deadline you may forward a copy of all produced and responsive
documents to Bruce Marks, Esq., Marks & Sokolov, LLC, 1835 Market Street, 17th Floor, Philadelphia,
Pennsylvania 19103.




                                                 5
Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 108 of 162



                                    DEFINITIONS
   1.   The following definitions shall apply to this subpoena:
        a. Document. The term “document” is defined to be synonymous in meaning and
           equal in scope to the usage of the term “documents or electronically stored
           information” in Fed. R. Civ. P. 34(a)(1)(A). A draft or non-identical copy is a
           separate document within the meaning of this term. The term “document”
           includes hardcopy and electronic information, regardless of manner of storage.
        b. Identify (with respect to persons). When referring to a person, “to identify”
           means to give, to the extent known, the person’s full name, present or last
           known address, and when referring to a natural person, additionally, the present
           or last known place of employment. Once a person has been identified in
           accordance with this subparagraph, only the name of that person need be listed
           in response to subsequent discovery requesting the identification of that person.
        c. Identify (with respect to documents). When referring to documents, “to
           identify” means to give, to the extent known, the (i) type of document; (ii)
           general subject matter; (iii) date of the document; and (iv) author(s),
           addressee(s) and recipient(s). In the alternative, the responding party may
           produce the documents, together with identifying information sufficient to
           satisfy Fed. R. Civ. P. 33(d).
        d. Person. The term “person” is defined as any natural person or any legal entity,
           including, without limitation, any business or governmental entity or
           association.
        e. Concerning. The term “concerning” means relating to, referring to, describing,
           evidencing or constituting.
        f.   You. The term “you” means the recipient of this discovery request, and all
             persons acting on behalf of you, including but not limited to officers, agents,
             attorneys, employees, and representatives.
   2.   The following rules of construction apply to all discovery requests:
        a. All/Any/Each. The terms “all,” “any,” and “each” shall each by construed as
           encompassing any and all.
        b. And/Or. The connectives “and” and “or” shall be construed either disjunctively
           or conjunctively as necessary to bring within the scope of the discovery request
           all responses that might otherwise be construed to be outside of its scope.
        c. Number. The use of the singular form of any word includes the plural and vice
           versa.
        d. Including. The term “including” shall be deemed to be followed by the phrase
           “but not limited to.”




                                          6
             Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 109 of 162


AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Southern District ofNew York
IN RE THE APPLICATION OF PUBLIC JOINT-STOCK COMPANY
ALROSA'S REQUEST FOR EX PARTE DISCOVERY PURSUANT TO 28
U.S.C § 1782                                                                  )
                               Plaintiff                                      )
                                  V.                                          )           Civil Action No.       19-MISC._184
                                                                              )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:        JP MORGAN CHASE, N.A 270 PARK AVENUE, 31ST FLOOR, NEW YORK, NY 10017

                                                       (Name ofperson to whom this subpoena is directed)

    � Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling ofthe
material: See Exhibit A attached hereto



 Place: MARKS&SOKOLOV, LLC                                                                Date and Time:
        1835 MARKET STREET, STE. 1717,
        PHILADELPHIA, PA 19103

     □ Inspection ofPremises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

                                                                                          Date and Time:

                                                                                      I
       The following provisions ofFed. R. Civ. P. 45 are attached- Rule 45(c), relating to the place ofcompliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences ofnot doing so.
Date:
                                  CLERK OF COURT
                                                                                             OR

                                           Signature of Clerk or Deputy Clerk                                        Attorney's signature


The name, address, e-mail address, and telephone number ofthe attorney representing (name ofparty)
___________________________ , who issues or requests this subpoena, are:


                               Notice to the person who issues or requests this subpoena
Ifthis subpoena commands the production ofdocuments, electronically stored information, or tangible things or the
inspection ofpremises before trial, a notice and a copy ofthe subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
              Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 110 of 162

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name ofindividual and title, if any)
on (date)

            0 I served the subpoena by delivering a copy to the named person as follows:


                                                                                          on (date)                                    ; or

            0 I returned the subpoena unexecuted because:


            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of



My fees are$                                      for travel and$                               for services, for a total of$                 0.00



            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server's signature



                                                                                                 Printed name and title




                                                                                                    Server's address

Additional information regarding attempted service, etc.:
              Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 111 of 162

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert's opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specijying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party's officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
  (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Formfor Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction-which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney's fees--on a party or attorney who           information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
  (2) Command to Produce Materials or Permit Inspection.                           from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises--or to            (A) lriformation Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
      (i) At any time, on notice to the commanded person, the serving party        tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) lriformation Produced. if information produced in response to a
      (ii) These acts may be required only as directed in the order, and the       subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party's officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required-and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court-may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
   Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 112 of 162



                                             EXHIBIT A
                           SCHEDULE OF DOCUMENTS TO BE PRODUCED
         1.      For the period from February 1, 2015 through December 31, 2018, please produce:
all wire transfers to; wire transfers from; and all documents and records including but not limited to
applications to open an account, account records, monthly statements, wire transfer records,
deposit or withdraw records and/or cancelled checks in the name of, or concerning, the following
persons:


         (1)       DAVID MISHAL

                   Also spelled as:

                   “DAVID MICHAL”

                   “DAVID MISHAL AND/OR TZIPORA”



         (2)       IURII ANATOLIEVICH NEUIMIN

                   Also spelled as:

                   “IURII ANATOLIEVICH NEUMIN”

                   “NEUIMIN IURII ANATOLIEVICH”

                   “Yuri Neumin”

                   “Yuri Neuimin”

                   “Yurii Neumin”

                   “Yurii Neuimin”



         (3)       MD AMERICA TRADING INC

                   Country of incorporation: Florida, USA
                   Registration #: P11000061190
                   Known addresses:
                   1108 PONCE DE LEON BOULEVARD CORAL GABLES, FL 33134
                   815 PONCE DE LEON BLVD CORAL GABLES FL 33134-3038




                                                  1
   Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 113 of 162




                                          INSTRUCTIONS
      1.     You are instructed to consecutively paginate (i.e., bates label) all responsive
documents produced.
      2.      Pursuant to the Subpoena served upon you, please produce the categories of
documents identified below in the “Schedule of Documents to be Produced.”
       3.      The attached Subpoena is continuing in nature and any additional documents shall
be produced as they become available.
        4.     For any electronic wire information, please provide information with regard to the
following:
               TXN (Transaction) Date
               CINQ (Transaction Internal Reference) ID
               Payment Method
               Base Amount
               Originator Name
               Originator Account ID
               Originator Address Street 1
               Originator Address Street 2
               Originator Address Street 3
               Originator Address City
               Originator Address Postal Code
               Originator Address Country Code
               Originator Address State Code
               Originator's Bank Name
               Originator's Bank Account ID
               Originator's Bank Address Street 1
               Originator's Bank Address Street 2
               Originator's Bank Address Street 3
               Originator's Bank Address City
               Originator's Bank Address Postal Code
               Originator's Bank Address Country Code
               Originator's Bank Address State Code
               Beneficiary Name
               Beneficiary Account ID
               Beneficiary Address Street 1
               Beneficiary Address Street 2
               Beneficiary Address Street 3
               Beneficiary Address City


                                                2
Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 114 of 162



        Beneficiary Address Postal Code
        Beneficiary Address Country Code
        Beneficiary Address State Code
        Beneficiary's Bank Name
        Beneficiary's Bank Account ID
        Beneficiary's Bank Address Street 1
        Beneficiary's Bank Address Street 2
        Beneficiary's Bank Address Street 3
        Beneficiary's Bank Address City
        Beneficiary's Bank Address Postal Code
        Beneficiary's Bank Address Country Code
        Beneficiary's Bank Address State Code
        Sender Reference
        Beneficiary Reference
        OBI - Originator to Beneficiary Instructions
        Sending Institution Name
        Sending Institution Account ID
        Sending Institution Account Type
        Sending Institution Address Street 1
        Sending Institution Address Street 2
        Sending Institution Address Street 3
        Sending Institution Address City
        Sending Institution Address Postal Code
        Sending Institution Address Country Code
        Sending Institution Address State Code
        Receiving Institution Name
        Receiving Institution Account ID
        Receiving Institution Account Type
        Receiving Institution Address Street 1
        Receiving Institution Address Street 2
        Receiving Institution Address Street 3
        Receiving Institution Address City
        Receiving Institution Address Postal Code
        Receiving Institution Address Country Code
        Receiving Institution Address State Code
        Intermediate 1 Name
        Intermediate 1 Account ID
        Intermediate 1 Address Street 1

                                           3
   Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 115 of 162



                Intermediate 1 Address Street 2
                Intermediate 1 Address Street 3
                Intermediate 1 Address City
                Intermediate 1 Address Postal Code
                Intermediate 1 Address Country Code
                Intermediate 1 Address State Code
                Intermediate 2 Name
                Intermediate 2 Account ID
                Intermediate 2 Address Street 1
                Intermediate 2 Address Street 2
                Intermediate 2 Address Street 3
                Intermediate 2 Address City
                Intermediate 2 Address Postal Code
                Intermediate 2 Address Country Code
                Intermediate 2 Address State Code
                Intermediate 3 Name
                Intermediate 3 Account ID
                Intermediate 3 Address Street 1
                Intermediate 3 Address Street 2
                Intermediate 3 Address Street 3
                Intermediate 3 Address City
                Intermediate 3 Address Postal Code
                Intermediate 3 Address Country Code
                Intermediate 3 Address State Code
         5.      For any requested document which is being withheld on the basis of a claim of
privilege, please identify the document, and for each such document state:
                a. Author
                b. Designated and intended recipient(s)
                c. Person(s) to whom it was circulated
                d. Date
                e. Subject matter
                f.   Privilege asserted
         6.      If a portion of any document responsive to these requests is withheld under claim of
privilege, any non-privileged portion of such document must be produced with the portion claimed
to be privileged redacted.
        7.     If you file a timely objection to any portion of a request, definition or an instruction,
provide a response to the remaining portion.




                                                   4
   Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 116 of 162



        8.      The attached Subpoena shall apply to all documents that you, or any of your present
or former agents, attorneys, assigns, consultants, employees, and/or successors possess, control or
can access in the ordinary course of business.
        9.      In responding to these requests, you shall produce all responsive documents in your
possession, custody or control or in the possession, custody or control of your agents, employees,
attorneys, accountants, representatives, or anyone acting or purporting to act on your behalf. A
document shall be deemed to be within your control if you have the right to secure the document or
a copy of the document from another person having possession or custody of the document.
         10.     If any document requested by the attached Subpoena is no longer in the possession
of or subject to the control of the party upon whom this demand is made, said party shall provide a
listing which identifies the present custodian of the document, including in such identification the
full name, residence and business address, business affiliation and job title, and state further what
and when disposition was made of said document. If all copies of the document have been
destroyed, please identify the person or person authorizing the destruction of the document and
specify the date of the destruction of the document.
       11.     In lieu of appearing in person and producing the documents as set forth in the
attached subpoena, prior to the deadline you may forward a copy of all produced and responsive
documents to Bruce Marks, Esq., Marks & Sokolov, LLC, 1835 Market Street, 17th Floor, Philadelphia,
Pennsylvania 19103.




                                                 5
Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 117 of 162



                                    DEFINITIONS
   1.   The following definitions shall apply to this subpoena:
        a. Document. The term “document” is defined to be synonymous in meaning and
           equal in scope to the usage of the term “documents or electronically stored
           information” in Fed. R. Civ. P. 34(a)(1)(A). A draft or non-identical copy is a
           separate document within the meaning of this term. The term “document”
           includes hardcopy and electronic information, regardless of manner of storage.
        b. Identify (with respect to persons). When referring to a person, “to identify”
           means to give, to the extent known, the person’s full name, present or last
           known address, and when referring to a natural person, additionally, the present
           or last known place of employment. Once a person has been identified in
           accordance with this subparagraph, only the name of that person need be listed
           in response to subsequent discovery requesting the identification of that person.
        c. Identify (with respect to documents). When referring to documents, “to
           identify” means to give, to the extent known, the (i) type of document; (ii)
           general subject matter; (iii) date of the document; and (iv) author(s),
           addressee(s) and recipient(s). In the alternative, the responding party may
           produce the documents, together with identifying information sufficient to
           satisfy Fed. R. Civ. P. 33(d).
        d. Person. The term “person” is defined as any natural person or any legal entity,
           including, without limitation, any business or governmental entity or
           association.
        e. Concerning. The term “concerning” means relating to, referring to, describing,
           evidencing or constituting.
        f.   You. The term “you” means the recipient of this discovery request, and all
             persons acting on behalf of you, including but not limited to officers, agents,
             attorneys, employees, and representatives.
   2.   The following rules of construction apply to all discovery requests:
        a. All/Any/Each. The terms “all,” “any,” and “each” shall each by construed as
           encompassing any and all.
        b. And/Or. The connectives “and” and “or” shall be construed either disjunctively
           or conjunctively as necessary to bring within the scope of the discovery request
           all responses that might otherwise be construed to be outside of its scope.
        c. Number. The use of the singular form of any word includes the plural and vice
           versa.
        d. Including. The term “including” shall be deemed to be followed by the phrase
           “but not limited to.”




                                          6
             Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 118 of 162


AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Southern District ofNew York
IN RE THE APPLICATION OF PUBLIC JOINT-STOCK COMPANY
ALROSA'S REQUEST FOR EX PARTE DISCOVERY PURSUANT TO 28
U.S.C § 1782                                                                  )
                               Plaintiff                                      )
                                  V.                                          )           Civil Action No.       19-MISC._184
                                                                              )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:        THE BANK OF NEW YORK MELLON, 240 GREENWICH STREET, NEW YORK, NY 10286

                                                       (Name ofperson to whom this subpoena is directed)

    � Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling ofthe
material: See Exhibit A attached hereto



 Place: MARKS&SOKOLOV, LLC                                                                Date and Time:
        1835 MARKET STREET, STE. 1717,
        PHILADELPHIA, PA 19103

     □ Inspection ofPremises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

                                                                                          Date and Time:

                                                                                      I
       The following provisions ofFed. R. Civ. P. 45 are attached- Rule 45(c), relating to the place ofcompliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences ofnot doing so.
Date:
                                  CLERK OF COURT
                                                                                             OR

                                           Signature of Clerk or Deputy Clerk                                        Attorney's signature


The name, address, e-mail address, and telephone number ofthe attorney representing (name ofparty)
___________________________ , who issues or requests this subpoena, are:


                               Notice to the person who issues or requests this subpoena
Ifthis subpoena commands the production ofdocuments, electronically stored information, or tangible things or the
inspection ofpremises before trial, a notice and a copy ofthe subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
              Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 119 of 162

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name ofindividual and title, if any)
on (date)

            0 I served the subpoena by delivering a copy to the named person as follows:


                                                                                          on (date)                                    ; or

            0 I returned the subpoena unexecuted because:


            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of



My fees are$                                      for travel and$                               for services, for a total of$                 0.00



            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server's signature



                                                                                                 Printed name and title




                                                                                                    Server's address

Additional information regarding attempted service, etc.:
              Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 120 of 162

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert's opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specijying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party's officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
  (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Formfor Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction-which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney's fees--on a party or attorney who           information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
  (2) Command to Produce Materials or Permit Inspection.                           from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises--or to            (A) lriformation Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
      (i) At any time, on notice to the commanded person, the serving party        tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) lriformation Produced. if information produced in response to a
      (ii) These acts may be required only as directed in the order, and the       subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party's officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required-and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court-may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
   Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 121 of 162



                                             EXHIBIT A
                           SCHEDULE OF DOCUMENTS TO BE PRODUCED
         1.      For the period from February 1, 2015 through December 31, 2018, please produce:
all wire transfers to; wire transfers from; and all documents and records including but not limited to
applications to open an account, account records, monthly statements, wire transfer records,
deposit or withdraw records and/or cancelled checks in the name of, or concerning, the following
persons:


         (1)       DAVID MISHAL

                   Also spelled as:

                   “DAVID MICHAL”

                   “DAVID MISHAL AND/OR TZIPORA”



         (2)       IURII ANATOLIEVICH NEUIMIN

                   Also spelled as:

                   “IURII ANATOLIEVICH NEUMIN”

                   “NEUIMIN IURII ANATOLIEVICH”

                   “Yuri Neumin”

                   “Yuri Neuimin”

                   “Yurii Neumin”

                   “Yurii Neuimin”



         (3)       MD AMERICA TRADING INC

                   Country of incorporation: Florida, USA
                   Registration #: P11000061190
                   Known addresses:
                   1108 PONCE DE LEON BOULEVARD CORAL GABLES, FL 33134
                   815 PONCE DE LEON BLVD CORAL GABLES FL 33134-3038




                                                  1
   Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 122 of 162




                                          INSTRUCTIONS
      1.     You are instructed to consecutively paginate (i.e., bates label) all responsive
documents produced.
      2.      Pursuant to the Subpoena served upon you, please produce the categories of
documents identified below in the “Schedule of Documents to be Produced.”
       3.      The attached Subpoena is continuing in nature and any additional documents shall
be produced as they become available.
        4.     For any electronic wire information, please provide information with regard to the
following:
               TXN (Transaction) Date
               CINQ (Transaction Internal Reference) ID
               Payment Method
               Base Amount
               Originator Name
               Originator Account ID
               Originator Address Street 1
               Originator Address Street 2
               Originator Address Street 3
               Originator Address City
               Originator Address Postal Code
               Originator Address Country Code
               Originator Address State Code
               Originator's Bank Name
               Originator's Bank Account ID
               Originator's Bank Address Street 1
               Originator's Bank Address Street 2
               Originator's Bank Address Street 3
               Originator's Bank Address City
               Originator's Bank Address Postal Code
               Originator's Bank Address Country Code
               Originator's Bank Address State Code
               Beneficiary Name
               Beneficiary Account ID
               Beneficiary Address Street 1
               Beneficiary Address Street 2
               Beneficiary Address Street 3
               Beneficiary Address City


                                                2
Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 123 of 162



        Beneficiary Address Postal Code
        Beneficiary Address Country Code
        Beneficiary Address State Code
        Beneficiary's Bank Name
        Beneficiary's Bank Account ID
        Beneficiary's Bank Address Street 1
        Beneficiary's Bank Address Street 2
        Beneficiary's Bank Address Street 3
        Beneficiary's Bank Address City
        Beneficiary's Bank Address Postal Code
        Beneficiary's Bank Address Country Code
        Beneficiary's Bank Address State Code
        Sender Reference
        Beneficiary Reference
        OBI - Originator to Beneficiary Instructions
        Sending Institution Name
        Sending Institution Account ID
        Sending Institution Account Type
        Sending Institution Address Street 1
        Sending Institution Address Street 2
        Sending Institution Address Street 3
        Sending Institution Address City
        Sending Institution Address Postal Code
        Sending Institution Address Country Code
        Sending Institution Address State Code
        Receiving Institution Name
        Receiving Institution Account ID
        Receiving Institution Account Type
        Receiving Institution Address Street 1
        Receiving Institution Address Street 2
        Receiving Institution Address Street 3
        Receiving Institution Address City
        Receiving Institution Address Postal Code
        Receiving Institution Address Country Code
        Receiving Institution Address State Code
        Intermediate 1 Name
        Intermediate 1 Account ID
        Intermediate 1 Address Street 1

                                           3
   Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 124 of 162



                Intermediate 1 Address Street 2
                Intermediate 1 Address Street 3
                Intermediate 1 Address City
                Intermediate 1 Address Postal Code
                Intermediate 1 Address Country Code
                Intermediate 1 Address State Code
                Intermediate 2 Name
                Intermediate 2 Account ID
                Intermediate 2 Address Street 1
                Intermediate 2 Address Street 2
                Intermediate 2 Address Street 3
                Intermediate 2 Address City
                Intermediate 2 Address Postal Code
                Intermediate 2 Address Country Code
                Intermediate 2 Address State Code
                Intermediate 3 Name
                Intermediate 3 Account ID
                Intermediate 3 Address Street 1
                Intermediate 3 Address Street 2
                Intermediate 3 Address Street 3
                Intermediate 3 Address City
                Intermediate 3 Address Postal Code
                Intermediate 3 Address Country Code
                Intermediate 3 Address State Code
         5.      For any requested document which is being withheld on the basis of a claim of
privilege, please identify the document, and for each such document state:
                a. Author
                b. Designated and intended recipient(s)
                c. Person(s) to whom it was circulated
                d. Date
                e. Subject matter
                f.   Privilege asserted
         6.      If a portion of any document responsive to these requests is withheld under claim of
privilege, any non-privileged portion of such document must be produced with the portion claimed
to be privileged redacted.
        7.     If you file a timely objection to any portion of a request, definition or an instruction,
provide a response to the remaining portion.




                                                   4
   Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 125 of 162



        8.      The attached Subpoena shall apply to all documents that you, or any of your present
or former agents, attorneys, assigns, consultants, employees, and/or successors possess, control or
can access in the ordinary course of business.
        9.      In responding to these requests, you shall produce all responsive documents in your
possession, custody or control or in the possession, custody or control of your agents, employees,
attorneys, accountants, representatives, or anyone acting or purporting to act on your behalf. A
document shall be deemed to be within your control if you have the right to secure the document or
a copy of the document from another person having possession or custody of the document.
         10.     If any document requested by the attached Subpoena is no longer in the possession
of or subject to the control of the party upon whom this demand is made, said party shall provide a
listing which identifies the present custodian of the document, including in such identification the
full name, residence and business address, business affiliation and job title, and state further what
and when disposition was made of said document. If all copies of the document have been
destroyed, please identify the person or person authorizing the destruction of the document and
specify the date of the destruction of the document.
       11.     In lieu of appearing in person and producing the documents as set forth in the
attached subpoena, prior to the deadline you may forward a copy of all produced and responsive
documents to Bruce Marks, Esq., Marks & Sokolov, LLC, 1835 Market Street, 17th Floor, Philadelphia,
Pennsylvania 19103.




                                                 5
Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 126 of 162



                                    DEFINITIONS
   1.   The following definitions shall apply to this subpoena:
        a. Document. The term “document” is defined to be synonymous in meaning and
           equal in scope to the usage of the term “documents or electronically stored
           information” in Fed. R. Civ. P. 34(a)(1)(A). A draft or non-identical copy is a
           separate document within the meaning of this term. The term “document”
           includes hardcopy and electronic information, regardless of manner of storage.
        b. Identify (with respect to persons). When referring to a person, “to identify”
           means to give, to the extent known, the person’s full name, present or last
           known address, and when referring to a natural person, additionally, the present
           or last known place of employment. Once a person has been identified in
           accordance with this subparagraph, only the name of that person need be listed
           in response to subsequent discovery requesting the identification of that person.
        c. Identify (with respect to documents). When referring to documents, “to
           identify” means to give, to the extent known, the (i) type of document; (ii)
           general subject matter; (iii) date of the document; and (iv) author(s),
           addressee(s) and recipient(s). In the alternative, the responding party may
           produce the documents, together with identifying information sufficient to
           satisfy Fed. R. Civ. P. 33(d).
        d. Person. The term “person” is defined as any natural person or any legal entity,
           including, without limitation, any business or governmental entity or
           association.
        e. Concerning. The term “concerning” means relating to, referring to, describing,
           evidencing or constituting.
        f.   You. The term “you” means the recipient of this discovery request, and all
             persons acting on behalf of you, including but not limited to officers, agents,
             attorneys, employees, and representatives.
   2.   The following rules of construction apply to all discovery requests:
        a. All/Any/Each. The terms “all,” “any,” and “each” shall each by construed as
           encompassing any and all.
        b. And/Or. The connectives “and” and “or” shall be construed either disjunctively
           or conjunctively as necessary to bring within the scope of the discovery request
           all responses that might otherwise be construed to be outside of its scope.
        c. Number. The use of the singular form of any word includes the plural and vice
           versa.
        d. Including. The term “including” shall be deemed to be followed by the phrase
           “but not limited to.”




                                          6
             Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 127 of 162


AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Southern District ofNew York
IN RE THE APPLICATION OF PUBLIC JOINT-STOCK COMPANY
ALROSA'S REQUEST FOR EX PARTE DISCOVERY PURSUANT TO 28
U.S.C § 1782                                                                  )
                               Plaintiff                                      )
                                  V.                                          )           Civil Action No.       19-MISC._184
                                                                              )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:         PNC BANK, N.A., 200 BROADWAY FULTON BLDG NEW YORK, NY 10038

                                                       (Name ofperson to whom this subpoena is directed)

    � Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling ofthe
material: See Exhibit A attached hereto



 Place: MARKS&SOKOLOV, LLC                                                                Date and Time:
        1835 MARKET STREET, STE. 1717,
        PHILADELPHIA, PA 19103

     □ Inspection ofPremises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

                                                                                          Date and Time:

                                                                                      I
       The following provisions ofFed. R. Civ. P. 45 are attached- Rule 45(c), relating to the place ofcompliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences ofnot doing so.
Date:
                                  CLERK OF COURT
                                                                                             OR

                                           Signature of Clerk or Deputy Clerk                                        Attorney's signature


The name, address, e-mail address, and telephone number ofthe attorney representing (name ofparty)
___________________________ , who issues or requests this subpoena, are:


                               Notice to the person who issues or requests this subpoena
Ifthis subpoena commands the production ofdocuments, electronically stored information, or tangible things or the
inspection ofpremises before trial, a notice and a copy ofthe subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
              Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 128 of 162

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name ofindividual and title, if any)
on (date)

            0 I served the subpoena by delivering a copy to the named person as follows:


                                                                                          on (date)                                    ; or

            0 I returned the subpoena unexecuted because:


            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of



My fees are$                                      for travel and$                               for services, for a total of$                 0.00



            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server's signature



                                                                                                 Printed name and title




                                                                                                    Server's address

Additional information regarding attempted service, etc.:
              Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 129 of 162

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert's opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specijying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party's officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
  (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Formfor Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction-which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney's fees--on a party or attorney who           information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
  (2) Command to Produce Materials or Permit Inspection.                           from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises--or to            (A) lriformation Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
      (i) At any time, on notice to the commanded person, the serving party        tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) lriformation Produced. if information produced in response to a
      (ii) These acts may be required only as directed in the order, and the       subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party's officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required-and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court-may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
   Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 130 of 162



                                             EXHIBIT A
                           SCHEDULE OF DOCUMENTS TO BE PRODUCED
         1.      For the period from February 1, 2015 through December 31, 2018, please produce:
all wire transfers to; wire transfers from; and all documents and records including but not limited to
applications to open an account, account records, monthly statements, wire transfer records,
deposit or withdraw records and/or cancelled checks in the name of, or concerning, the following
persons:


         (1)       DAVID MISHAL

                   Also spelled as:

                   “DAVID MICHAL”

                   “DAVID MISHAL AND/OR TZIPORA”



         (2)       IURII ANATOLIEVICH NEUIMIN

                   Also spelled as:

                   “IURII ANATOLIEVICH NEUMIN”

                   “NEUIMIN IURII ANATOLIEVICH”

                   “Yuri Neumin”

                   “Yuri Neuimin”

                   “Yurii Neumin”

                   “Yurii Neuimin”



         (3)       MD AMERICA TRADING INC

                   Country of incorporation: Florida, USA
                   Registration #: P11000061190
                   Known addresses:
                   1108 PONCE DE LEON BOULEVARD CORAL GABLES, FL 33134
                   815 PONCE DE LEON BLVD CORAL GABLES FL 33134-3038




                                                  1
   Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 131 of 162




                                          INSTRUCTIONS
      1.     You are instructed to consecutively paginate (i.e., bates label) all responsive
documents produced.
      2.      Pursuant to the Subpoena served upon you, please produce the categories of
documents identified below in the “Schedule of Documents to be Produced.”
       3.      The attached Subpoena is continuing in nature and any additional documents shall
be produced as they become available.
        4.     For any electronic wire information, please provide information with regard to the
following:
               TXN (Transaction) Date
               CINQ (Transaction Internal Reference) ID
               Payment Method
               Base Amount
               Originator Name
               Originator Account ID
               Originator Address Street 1
               Originator Address Street 2
               Originator Address Street 3
               Originator Address City
               Originator Address Postal Code
               Originator Address Country Code
               Originator Address State Code
               Originator's Bank Name
               Originator's Bank Account ID
               Originator's Bank Address Street 1
               Originator's Bank Address Street 2
               Originator's Bank Address Street 3
               Originator's Bank Address City
               Originator's Bank Address Postal Code
               Originator's Bank Address Country Code
               Originator's Bank Address State Code
               Beneficiary Name
               Beneficiary Account ID
               Beneficiary Address Street 1
               Beneficiary Address Street 2
               Beneficiary Address Street 3
               Beneficiary Address City


                                                2
Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 132 of 162



        Beneficiary Address Postal Code
        Beneficiary Address Country Code
        Beneficiary Address State Code
        Beneficiary's Bank Name
        Beneficiary's Bank Account ID
        Beneficiary's Bank Address Street 1
        Beneficiary's Bank Address Street 2
        Beneficiary's Bank Address Street 3
        Beneficiary's Bank Address City
        Beneficiary's Bank Address Postal Code
        Beneficiary's Bank Address Country Code
        Beneficiary's Bank Address State Code
        Sender Reference
        Beneficiary Reference
        OBI - Originator to Beneficiary Instructions
        Sending Institution Name
        Sending Institution Account ID
        Sending Institution Account Type
        Sending Institution Address Street 1
        Sending Institution Address Street 2
        Sending Institution Address Street 3
        Sending Institution Address City
        Sending Institution Address Postal Code
        Sending Institution Address Country Code
        Sending Institution Address State Code
        Receiving Institution Name
        Receiving Institution Account ID
        Receiving Institution Account Type
        Receiving Institution Address Street 1
        Receiving Institution Address Street 2
        Receiving Institution Address Street 3
        Receiving Institution Address City
        Receiving Institution Address Postal Code
        Receiving Institution Address Country Code
        Receiving Institution Address State Code
        Intermediate 1 Name
        Intermediate 1 Account ID
        Intermediate 1 Address Street 1

                                           3
   Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 133 of 162



                Intermediate 1 Address Street 2
                Intermediate 1 Address Street 3
                Intermediate 1 Address City
                Intermediate 1 Address Postal Code
                Intermediate 1 Address Country Code
                Intermediate 1 Address State Code
                Intermediate 2 Name
                Intermediate 2 Account ID
                Intermediate 2 Address Street 1
                Intermediate 2 Address Street 2
                Intermediate 2 Address Street 3
                Intermediate 2 Address City
                Intermediate 2 Address Postal Code
                Intermediate 2 Address Country Code
                Intermediate 2 Address State Code
                Intermediate 3 Name
                Intermediate 3 Account ID
                Intermediate 3 Address Street 1
                Intermediate 3 Address Street 2
                Intermediate 3 Address Street 3
                Intermediate 3 Address City
                Intermediate 3 Address Postal Code
                Intermediate 3 Address Country Code
                Intermediate 3 Address State Code
         5.      For any requested document which is being withheld on the basis of a claim of
privilege, please identify the document, and for each such document state:
                a. Author
                b. Designated and intended recipient(s)
                c. Person(s) to whom it was circulated
                d. Date
                e. Subject matter
                f.   Privilege asserted
         6.      If a portion of any document responsive to these requests is withheld under claim of
privilege, any non-privileged portion of such document must be produced with the portion claimed
to be privileged redacted.
        7.     If you file a timely objection to any portion of a request, definition or an instruction,
provide a response to the remaining portion.




                                                   4
   Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 134 of 162



        8.      The attached Subpoena shall apply to all documents that you, or any of your present
or former agents, attorneys, assigns, consultants, employees, and/or successors possess, control or
can access in the ordinary course of business.
        9.      In responding to these requests, you shall produce all responsive documents in your
possession, custody or control or in the possession, custody or control of your agents, employees,
attorneys, accountants, representatives, or anyone acting or purporting to act on your behalf. A
document shall be deemed to be within your control if you have the right to secure the document or
a copy of the document from another person having possession or custody of the document.
         10.     If any document requested by the attached Subpoena is no longer in the possession
of or subject to the control of the party upon whom this demand is made, said party shall provide a
listing which identifies the present custodian of the document, including in such identification the
full name, residence and business address, business affiliation and job title, and state further what
and when disposition was made of said document. If all copies of the document have been
destroyed, please identify the person or person authorizing the destruction of the document and
specify the date of the destruction of the document.
       11.     In lieu of appearing in person and producing the documents as set forth in the
attached subpoena, prior to the deadline you may forward a copy of all produced and responsive
documents to Bruce Marks, Esq., Marks & Sokolov, LLC, 1835 Market Street, 17th Floor, Philadelphia,
Pennsylvania 19103.




                                                 5
Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 135 of 162



                                    DEFINITIONS
   1.   The following definitions shall apply to this subpoena:
        a. Document. The term “document” is defined to be synonymous in meaning and
           equal in scope to the usage of the term “documents or electronically stored
           information” in Fed. R. Civ. P. 34(a)(1)(A). A draft or non-identical copy is a
           separate document within the meaning of this term. The term “document”
           includes hardcopy and electronic information, regardless of manner of storage.
        b. Identify (with respect to persons). When referring to a person, “to identify”
           means to give, to the extent known, the person’s full name, present or last
           known address, and when referring to a natural person, additionally, the present
           or last known place of employment. Once a person has been identified in
           accordance with this subparagraph, only the name of that person need be listed
           in response to subsequent discovery requesting the identification of that person.
        c. Identify (with respect to documents). When referring to documents, “to
           identify” means to give, to the extent known, the (i) type of document; (ii)
           general subject matter; (iii) date of the document; and (iv) author(s),
           addressee(s) and recipient(s). In the alternative, the responding party may
           produce the documents, together with identifying information sufficient to
           satisfy Fed. R. Civ. P. 33(d).
        d. Person. The term “person” is defined as any natural person or any legal entity,
           including, without limitation, any business or governmental entity or
           association.
        e. Concerning. The term “concerning” means relating to, referring to, describing,
           evidencing or constituting.
        f.   You. The term “you” means the recipient of this discovery request, and all
             persons acting on behalf of you, including but not limited to officers, agents,
             attorneys, employees, and representatives.
   2.   The following rules of construction apply to all discovery requests:
        a. All/Any/Each. The terms “all,” “any,” and “each” shall each by construed as
           encompassing any and all.
        b. And/Or. The connectives “and” and “or” shall be construed either disjunctively
           or conjunctively as necessary to bring within the scope of the discovery request
           all responses that might otherwise be construed to be outside of its scope.
        c. Number. The use of the singular form of any word includes the plural and vice
           versa.
        d. Including. The term “including” shall be deemed to be followed by the phrase
           “but not limited to.”




                                          6
             Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 136 of 162


AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Southern District ofNew York
IN RE THE APPLICATION OF PUBLIC JOINT-STOCK COMPANY
ALROSA'S REQUEST FOR EX PARTE DISCOVERY PURSUANT TO 28
U.S.C § 1782                                                                  )
                               Plaintiff                                      )
                                  V.                                          )           Civil Action No.       19-MISC._184
                                                                              )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:        STANDARD CHARTERED BANK, 1095 6TH AVE #37, NEW YORK, NY 10036
                                                       (Name ofperson to whom this subpoena is directed)

    � Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling ofthe
material: See Exhibit A attached hereto



 Place: MARKS&SOKOLOV, LLC                                                                Date and Time:
        1835 MARKET STREET, STE. 1717,
        PHILADELPHIA, PA 19103

     □ Inspection ofPremises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

                                                                                          Date and Time:

                                                                                      I
       The following provisions ofFed. R. Civ. P. 45 are attached- Rule 45(c), relating to the place ofcompliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences ofnot doing so.
Date:
                                  CLERK OF COURT
                                                                                             OR

                                           Signature of Clerk or Deputy Clerk                                        Attorney's signature


The name, address, e-mail address, and telephone number ofthe attorney representing (name ofparty)
___________________________ , who issues or requests this subpoena, are:


                               Notice to the person who issues or requests this subpoena
Ifthis subpoena commands the production ofdocuments, electronically stored information, or tangible things or the
inspection ofpremises before trial, a notice and a copy ofthe subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
              Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 137 of 162

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name ofindividual and title, if any)
on (date)

            0 I served the subpoena by delivering a copy to the named person as follows:


                                                                                          on (date)                                    ; or

            0 I returned the subpoena unexecuted because:


            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of



My fees are$                                      for travel and$                               for services, for a total of$                 0.00



            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server's signature



                                                                                                 Printed name and title




                                                                                                    Server's address

Additional information regarding attempted service, etc.:
              Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 138 of 162

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert's opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specijying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party's officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
  (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Formfor Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction-which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney's fees--on a party or attorney who           information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
  (2) Command to Produce Materials or Permit Inspection.                           from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises--or to            (A) lriformation Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
      (i) At any time, on notice to the commanded person, the serving party        tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) lriformation Produced. if information produced in response to a
      (ii) These acts may be required only as directed in the order, and the       subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party's officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required-and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court-may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
   Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 139 of 162



                                             EXHIBIT A
                           SCHEDULE OF DOCUMENTS TO BE PRODUCED
         1.      For the period from February 1, 2015 through December 31, 2018, please produce:
all wire transfers to; wire transfers from; and all documents and records including but not limited to
applications to open an account, account records, monthly statements, wire transfer records,
deposit or withdraw records and/or cancelled checks in the name of, or concerning, the following
persons:


         (1)       DAVID MISHAL

                   Also spelled as:

                   “DAVID MICHAL”

                   “DAVID MISHAL AND/OR TZIPORA”



         (2)       IURII ANATOLIEVICH NEUIMIN

                   Also spelled as:

                   “IURII ANATOLIEVICH NEUMIN”

                   “NEUIMIN IURII ANATOLIEVICH”

                   “Yuri Neumin”

                   “Yuri Neuimin”

                   “Yurii Neumin”

                   “Yurii Neuimin”



         (3)       MD AMERICA TRADING INC

                   Country of incorporation: Florida, USA
                   Registration #: P11000061190
                   Known addresses:
                   1108 PONCE DE LEON BOULEVARD CORAL GABLES, FL 33134
                   815 PONCE DE LEON BLVD CORAL GABLES FL 33134-3038




                                                  1
   Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 140 of 162




                                          INSTRUCTIONS
      1.     You are instructed to consecutively paginate (i.e., bates label) all responsive
documents produced.
      2.      Pursuant to the Subpoena served upon you, please produce the categories of
documents identified below in the “Schedule of Documents to be Produced.”
       3.      The attached Subpoena is continuing in nature and any additional documents shall
be produced as they become available.
        4.     For any electronic wire information, please provide information with regard to the
following:
               TXN (Transaction) Date
               CINQ (Transaction Internal Reference) ID
               Payment Method
               Base Amount
               Originator Name
               Originator Account ID
               Originator Address Street 1
               Originator Address Street 2
               Originator Address Street 3
               Originator Address City
               Originator Address Postal Code
               Originator Address Country Code
               Originator Address State Code
               Originator's Bank Name
               Originator's Bank Account ID
               Originator's Bank Address Street 1
               Originator's Bank Address Street 2
               Originator's Bank Address Street 3
               Originator's Bank Address City
               Originator's Bank Address Postal Code
               Originator's Bank Address Country Code
               Originator's Bank Address State Code
               Beneficiary Name
               Beneficiary Account ID
               Beneficiary Address Street 1
               Beneficiary Address Street 2
               Beneficiary Address Street 3
               Beneficiary Address City


                                                2
Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 141 of 162



        Beneficiary Address Postal Code
        Beneficiary Address Country Code
        Beneficiary Address State Code
        Beneficiary's Bank Name
        Beneficiary's Bank Account ID
        Beneficiary's Bank Address Street 1
        Beneficiary's Bank Address Street 2
        Beneficiary's Bank Address Street 3
        Beneficiary's Bank Address City
        Beneficiary's Bank Address Postal Code
        Beneficiary's Bank Address Country Code
        Beneficiary's Bank Address State Code
        Sender Reference
        Beneficiary Reference
        OBI - Originator to Beneficiary Instructions
        Sending Institution Name
        Sending Institution Account ID
        Sending Institution Account Type
        Sending Institution Address Street 1
        Sending Institution Address Street 2
        Sending Institution Address Street 3
        Sending Institution Address City
        Sending Institution Address Postal Code
        Sending Institution Address Country Code
        Sending Institution Address State Code
        Receiving Institution Name
        Receiving Institution Account ID
        Receiving Institution Account Type
        Receiving Institution Address Street 1
        Receiving Institution Address Street 2
        Receiving Institution Address Street 3
        Receiving Institution Address City
        Receiving Institution Address Postal Code
        Receiving Institution Address Country Code
        Receiving Institution Address State Code
        Intermediate 1 Name
        Intermediate 1 Account ID
        Intermediate 1 Address Street 1

                                           3
   Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 142 of 162



                Intermediate 1 Address Street 2
                Intermediate 1 Address Street 3
                Intermediate 1 Address City
                Intermediate 1 Address Postal Code
                Intermediate 1 Address Country Code
                Intermediate 1 Address State Code
                Intermediate 2 Name
                Intermediate 2 Account ID
                Intermediate 2 Address Street 1
                Intermediate 2 Address Street 2
                Intermediate 2 Address Street 3
                Intermediate 2 Address City
                Intermediate 2 Address Postal Code
                Intermediate 2 Address Country Code
                Intermediate 2 Address State Code
                Intermediate 3 Name
                Intermediate 3 Account ID
                Intermediate 3 Address Street 1
                Intermediate 3 Address Street 2
                Intermediate 3 Address Street 3
                Intermediate 3 Address City
                Intermediate 3 Address Postal Code
                Intermediate 3 Address Country Code
                Intermediate 3 Address State Code
         5.      For any requested document which is being withheld on the basis of a claim of
privilege, please identify the document, and for each such document state:
                a. Author
                b. Designated and intended recipient(s)
                c. Person(s) to whom it was circulated
                d. Date
                e. Subject matter
                f.   Privilege asserted
         6.      If a portion of any document responsive to these requests is withheld under claim of
privilege, any non-privileged portion of such document must be produced with the portion claimed
to be privileged redacted.
        7.     If you file a timely objection to any portion of a request, definition or an instruction,
provide a response to the remaining portion.




                                                   4
   Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 143 of 162



        8.      The attached Subpoena shall apply to all documents that you, or any of your present
or former agents, attorneys, assigns, consultants, employees, and/or successors possess, control or
can access in the ordinary course of business.
        9.      In responding to these requests, you shall produce all responsive documents in your
possession, custody or control or in the possession, custody or control of your agents, employees,
attorneys, accountants, representatives, or anyone acting or purporting to act on your behalf. A
document shall be deemed to be within your control if you have the right to secure the document or
a copy of the document from another person having possession or custody of the document.
         10.     If any document requested by the attached Subpoena is no longer in the possession
of or subject to the control of the party upon whom this demand is made, said party shall provide a
listing which identifies the present custodian of the document, including in such identification the
full name, residence and business address, business affiliation and job title, and state further what
and when disposition was made of said document. If all copies of the document have been
destroyed, please identify the person or person authorizing the destruction of the document and
specify the date of the destruction of the document.
       11.     In lieu of appearing in person and producing the documents as set forth in the
attached subpoena, prior to the deadline you may forward a copy of all produced and responsive
documents to Bruce Marks, Esq., Marks & Sokolov, LLC, 1835 Market Street, 17th Floor, Philadelphia,
Pennsylvania 19103.




                                                 5
Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 144 of 162



                                    DEFINITIONS
   1.   The following definitions shall apply to this subpoena:
        a. Document. The term “document” is defined to be synonymous in meaning and
           equal in scope to the usage of the term “documents or electronically stored
           information” in Fed. R. Civ. P. 34(a)(1)(A). A draft or non-identical copy is a
           separate document within the meaning of this term. The term “document”
           includes hardcopy and electronic information, regardless of manner of storage.
        b. Identify (with respect to persons). When referring to a person, “to identify”
           means to give, to the extent known, the person’s full name, present or last
           known address, and when referring to a natural person, additionally, the present
           or last known place of employment. Once a person has been identified in
           accordance with this subparagraph, only the name of that person need be listed
           in response to subsequent discovery requesting the identification of that person.
        c. Identify (with respect to documents). When referring to documents, “to
           identify” means to give, to the extent known, the (i) type of document; (ii)
           general subject matter; (iii) date of the document; and (iv) author(s),
           addressee(s) and recipient(s). In the alternative, the responding party may
           produce the documents, together with identifying information sufficient to
           satisfy Fed. R. Civ. P. 33(d).
        d. Person. The term “person” is defined as any natural person or any legal entity,
           including, without limitation, any business or governmental entity or
           association.
        e. Concerning. The term “concerning” means relating to, referring to, describing,
           evidencing or constituting.
        f.   You. The term “you” means the recipient of this discovery request, and all
             persons acting on behalf of you, including but not limited to officers, agents,
             attorneys, employees, and representatives.
   2.   The following rules of construction apply to all discovery requests:
        a. All/Any/Each. The terms “all,” “any,” and “each” shall each by construed as
           encompassing any and all.
        b. And/Or. The connectives “and” and “or” shall be construed either disjunctively
           or conjunctively as necessary to bring within the scope of the discovery request
           all responses that might otherwise be construed to be outside of its scope.
        c. Number. The use of the singular form of any word includes the plural and vice
           versa.
        d. Including. The term “including” shall be deemed to be followed by the phrase
           “but not limited to.”




                                          6
             Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 145 of 162


AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Southern District ofNew York
IN RE THE APPLICATION OF PUBLIC JOINT-STOCK COMPANY
ALROSA'S REQUEST FOR EX PARTE DISCOVERY PURSUANT TO 28
U.S.C § 1782                                                                  )
                               Plaintiff                                      )
                                  V.                                          )           Civil Action No.       19-MISC._184
                                                                              )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:           UBS A.G., 1285 AVENUE OF THE AMERICAS, NEW YORK, NY 10019 UNITED STATES

                                                       (Name ofperson to whom this subpoena is directed)

    � Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling ofthe
material: See Exhibit A attached hereto



 Place: MARKS&SOKOLOV, LLC                                                                Date and Time:
        1835 MARKET STREET, STE. 1717,
        PHILADELPHIA, PA 19103

     □ Inspection ofPremises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

                                                                                          Date and Time:

                                                                                      I
       The following provisions ofFed. R. Civ. P. 45 are attached- Rule 45(c), relating to the place ofcompliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences ofnot doing so.
Date:
                                  CLERK OF COURT
                                                                                             OR

                                           Signature of Clerk or Deputy Clerk                                        Attorney's signature


The name, address, e-mail address, and telephone number ofthe attorney representing (name ofparty)
___________________________ , who issues or requests this subpoena, are:


                               Notice to the person who issues or requests this subpoena
Ifthis subpoena commands the production ofdocuments, electronically stored information, or tangible things or the
inspection ofpremises before trial, a notice and a copy ofthe subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
              Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 146 of 162

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name ofindividual and title, if any)
on (date)

            0 I served the subpoena by delivering a copy to the named person as follows:


                                                                                          on (date)                                    ; or

            0 I returned the subpoena unexecuted because:


            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of



My fees are$                                      for travel and$                               for services, for a total of$                 0.00



            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server's signature



                                                                                                 Printed name and title




                                                                                                    Server's address

Additional information regarding attempted service, etc.:
              Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 147 of 162

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert's opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specijying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party's officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
  (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Formfor Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction-which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney's fees--on a party or attorney who           information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
  (2) Command to Produce Materials or Permit Inspection.                           from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises--or to            (A) lriformation Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
      (i) At any time, on notice to the commanded person, the serving party        tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) lriformation Produced. if information produced in response to a
      (ii) These acts may be required only as directed in the order, and the       subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party's officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required-and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court-may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
   Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 148 of 162



                                             EXHIBIT A
                           SCHEDULE OF DOCUMENTS TO BE PRODUCED
         1.      For the period from February 1, 2015 through December 31, 2018, please produce:
all wire transfers to; wire transfers from; and all documents and records including but not limited to
applications to open an account, account records, monthly statements, wire transfer records,
deposit or withdraw records and/or cancelled checks in the name of, or concerning, the following
persons:


         (1)       DAVID MISHAL

                   Also spelled as:

                   “DAVID MICHAL”

                   “DAVID MISHAL AND/OR TZIPORA”



         (2)       IURII ANATOLIEVICH NEUIMIN

                   Also spelled as:

                   “IURII ANATOLIEVICH NEUMIN”

                   “NEUIMIN IURII ANATOLIEVICH”

                   “Yuri Neumin”

                   “Yuri Neuimin”

                   “Yurii Neumin”

                   “Yurii Neuimin”



         (3)       MD AMERICA TRADING INC

                   Country of incorporation: Florida, USA
                   Registration #: P11000061190
                   Known addresses:
                   1108 PONCE DE LEON BOULEVARD CORAL GABLES, FL 33134
                   815 PONCE DE LEON BLVD CORAL GABLES FL 33134-3038




                                                  1
   Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 149 of 162




                                          INSTRUCTIONS
      1.     You are instructed to consecutively paginate (i.e., bates label) all responsive
documents produced.
      2.      Pursuant to the Subpoena served upon you, please produce the categories of
documents identified below in the “Schedule of Documents to be Produced.”
       3.      The attached Subpoena is continuing in nature and any additional documents shall
be produced as they become available.
        4.     For any electronic wire information, please provide information with regard to the
following:
               TXN (Transaction) Date
               CINQ (Transaction Internal Reference) ID
               Payment Method
               Base Amount
               Originator Name
               Originator Account ID
               Originator Address Street 1
               Originator Address Street 2
               Originator Address Street 3
               Originator Address City
               Originator Address Postal Code
               Originator Address Country Code
               Originator Address State Code
               Originator's Bank Name
               Originator's Bank Account ID
               Originator's Bank Address Street 1
               Originator's Bank Address Street 2
               Originator's Bank Address Street 3
               Originator's Bank Address City
               Originator's Bank Address Postal Code
               Originator's Bank Address Country Code
               Originator's Bank Address State Code
               Beneficiary Name
               Beneficiary Account ID
               Beneficiary Address Street 1
               Beneficiary Address Street 2
               Beneficiary Address Street 3
               Beneficiary Address City


                                                2
Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 150 of 162



        Beneficiary Address Postal Code
        Beneficiary Address Country Code
        Beneficiary Address State Code
        Beneficiary's Bank Name
        Beneficiary's Bank Account ID
        Beneficiary's Bank Address Street 1
        Beneficiary's Bank Address Street 2
        Beneficiary's Bank Address Street 3
        Beneficiary's Bank Address City
        Beneficiary's Bank Address Postal Code
        Beneficiary's Bank Address Country Code
        Beneficiary's Bank Address State Code
        Sender Reference
        Beneficiary Reference
        OBI - Originator to Beneficiary Instructions
        Sending Institution Name
        Sending Institution Account ID
        Sending Institution Account Type
        Sending Institution Address Street 1
        Sending Institution Address Street 2
        Sending Institution Address Street 3
        Sending Institution Address City
        Sending Institution Address Postal Code
        Sending Institution Address Country Code
        Sending Institution Address State Code
        Receiving Institution Name
        Receiving Institution Account ID
        Receiving Institution Account Type
        Receiving Institution Address Street 1
        Receiving Institution Address Street 2
        Receiving Institution Address Street 3
        Receiving Institution Address City
        Receiving Institution Address Postal Code
        Receiving Institution Address Country Code
        Receiving Institution Address State Code
        Intermediate 1 Name
        Intermediate 1 Account ID
        Intermediate 1 Address Street 1

                                           3
   Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 151 of 162



                Intermediate 1 Address Street 2
                Intermediate 1 Address Street 3
                Intermediate 1 Address City
                Intermediate 1 Address Postal Code
                Intermediate 1 Address Country Code
                Intermediate 1 Address State Code
                Intermediate 2 Name
                Intermediate 2 Account ID
                Intermediate 2 Address Street 1
                Intermediate 2 Address Street 2
                Intermediate 2 Address Street 3
                Intermediate 2 Address City
                Intermediate 2 Address Postal Code
                Intermediate 2 Address Country Code
                Intermediate 2 Address State Code
                Intermediate 3 Name
                Intermediate 3 Account ID
                Intermediate 3 Address Street 1
                Intermediate 3 Address Street 2
                Intermediate 3 Address Street 3
                Intermediate 3 Address City
                Intermediate 3 Address Postal Code
                Intermediate 3 Address Country Code
                Intermediate 3 Address State Code
         5.      For any requested document which is being withheld on the basis of a claim of
privilege, please identify the document, and for each such document state:
                a. Author
                b. Designated and intended recipient(s)
                c. Person(s) to whom it was circulated
                d. Date
                e. Subject matter
                f.   Privilege asserted
         6.      If a portion of any document responsive to these requests is withheld under claim of
privilege, any non-privileged portion of such document must be produced with the portion claimed
to be privileged redacted.
        7.     If you file a timely objection to any portion of a request, definition or an instruction,
provide a response to the remaining portion.




                                                   4
   Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 152 of 162



        8.      The attached Subpoena shall apply to all documents that you, or any of your present
or former agents, attorneys, assigns, consultants, employees, and/or successors possess, control or
can access in the ordinary course of business.
        9.      In responding to these requests, you shall produce all responsive documents in your
possession, custody or control or in the possession, custody or control of your agents, employees,
attorneys, accountants, representatives, or anyone acting or purporting to act on your behalf. A
document shall be deemed to be within your control if you have the right to secure the document or
a copy of the document from another person having possession or custody of the document.
         10.     If any document requested by the attached Subpoena is no longer in the possession
of or subject to the control of the party upon whom this demand is made, said party shall provide a
listing which identifies the present custodian of the document, including in such identification the
full name, residence and business address, business affiliation and job title, and state further what
and when disposition was made of said document. If all copies of the document have been
destroyed, please identify the person or person authorizing the destruction of the document and
specify the date of the destruction of the document.
       11.     In lieu of appearing in person and producing the documents as set forth in the
attached subpoena, prior to the deadline you may forward a copy of all produced and responsive
documents to Bruce Marks, Esq., Marks & Sokolov, LLC, 1835 Market Street, 17th Floor, Philadelphia,
Pennsylvania 19103.




                                                 5
Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 153 of 162



                                    DEFINITIONS
   1.   The following definitions shall apply to this subpoena:
        a. Document. The term “document” is defined to be synonymous in meaning and
           equal in scope to the usage of the term “documents or electronically stored
           information” in Fed. R. Civ. P. 34(a)(1)(A). A draft or non-identical copy is a
           separate document within the meaning of this term. The term “document”
           includes hardcopy and electronic information, regardless of manner of storage.
        b. Identify (with respect to persons). When referring to a person, “to identify”
           means to give, to the extent known, the person’s full name, present or last
           known address, and when referring to a natural person, additionally, the present
           or last known place of employment. Once a person has been identified in
           accordance with this subparagraph, only the name of that person need be listed
           in response to subsequent discovery requesting the identification of that person.
        c. Identify (with respect to documents). When referring to documents, “to
           identify” means to give, to the extent known, the (i) type of document; (ii)
           general subject matter; (iii) date of the document; and (iv) author(s),
           addressee(s) and recipient(s). In the alternative, the responding party may
           produce the documents, together with identifying information sufficient to
           satisfy Fed. R. Civ. P. 33(d).
        d. Person. The term “person” is defined as any natural person or any legal entity,
           including, without limitation, any business or governmental entity or
           association.
        e. Concerning. The term “concerning” means relating to, referring to, describing,
           evidencing or constituting.
        f.   You. The term “you” means the recipient of this discovery request, and all
             persons acting on behalf of you, including but not limited to officers, agents,
             attorneys, employees, and representatives.
   2.   The following rules of construction apply to all discovery requests:
        a. All/Any/Each. The terms “all,” “any,” and “each” shall each by construed as
           encompassing any and all.
        b. And/Or. The connectives “and” and “or” shall be construed either disjunctively
           or conjunctively as necessary to bring within the scope of the discovery request
           all responses that might otherwise be construed to be outside of its scope.
        c. Number. The use of the singular form of any word includes the plural and vice
           versa.
        d. Including. The term “including” shall be deemed to be followed by the phrase
           “but not limited to.”




                                          6
             Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 154 of 162


AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Southern District ofNew York
IN RE THE APPLICATION OF PUBLIC JOINT-STOCK COMPANY
ALROSA'S REQUEST FOR EX PARTE DISCOVERY PURSUANT TO 28
U.S.C § 1782                                                                  )
                               Plaintiff                                      )
                                  V.                                          )           Civil Action No.       19-MISC._184
                                                                              )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:         WELLS FARGO, N.A., 150 E. 42ND STREET, NY, NY 10017

                                                       (Name ofperson to whom this subpoena is directed)

    � Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling ofthe
material: See Exhibit A attached hereto



 Place: MARKS&SOKOLOV, LLC                                                                Date and Time:
        1835 MARKET STREET, STE. 1717,
        PHILADELPHIA, PA 19103

     □ Inspection ofPremises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

                                                                                          Date and Time:

                                                                                      I
       The following provisions ofFed. R. Civ. P. 45 are attached- Rule 45(c), relating to the place ofcompliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences ofnot doing so.
Date:
                                  CLERK OF COURT
                                                                                             OR

                                           Signature of Clerk or Deputy Clerk                                        Attorney's signature


The name, address, e-mail address, and telephone number ofthe attorney representing (name ofparty)
___________________________ , who issues or requests this subpoena, are:


                               Notice to the person who issues or requests this subpoena
Ifthis subpoena commands the production ofdocuments, electronically stored information, or tangible things or the
inspection ofpremises before trial, a notice and a copy ofthe subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
              Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 155 of 162

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name ofindividual and title, if any)
on (date)

            0 I served the subpoena by delivering a copy to the named person as follows:


                                                                                          on (date)                                    ; or

            0 I returned the subpoena unexecuted because:


            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of



My fees are$                                      for travel and$                               for services, for a total of$                 0.00



            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server's signature



                                                                                                 Printed name and title




                                                                                                    Server's address

Additional information regarding attempted service, etc.:
              Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 156 of 162

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert's opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specijying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party's officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
  (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Formfor Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction-which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney's fees--on a party or attorney who           information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
  (2) Command to Produce Materials or Permit Inspection.                           from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises--or to            (A) lriformation Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
      (i) At any time, on notice to the commanded person, the serving party        tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) lriformation Produced. if information produced in response to a
      (ii) These acts may be required only as directed in the order, and the       subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party's officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required-and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court-may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
   Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 157 of 162



                                             EXHIBIT A
                           SCHEDULE OF DOCUMENTS TO BE PRODUCED
         1.      For the period from February 1, 2015 through December 31, 2018, please produce:
all wire transfers to; wire transfers from; and all documents and records including but not limited to
applications to open an account, account records, monthly statements, wire transfer records,
deposit or withdraw records and/or cancelled checks in the name of, or concerning, the following
persons:


         (1)       DAVID MISHAL

                   Also spelled as:

                   “DAVID MICHAL”

                   “DAVID MISHAL AND/OR TZIPORA”



         (2)       IURII ANATOLIEVICH NEUIMIN

                   Also spelled as:

                   “IURII ANATOLIEVICH NEUMIN”

                   “NEUIMIN IURII ANATOLIEVICH”

                   “Yuri Neumin”

                   “Yuri Neuimin”

                   “Yurii Neumin”

                   “Yurii Neuimin”



         (3)       MD AMERICA TRADING INC

                   Country of incorporation: Florida, USA
                   Registration #: P11000061190
                   Known addresses:
                   1108 PONCE DE LEON BOULEVARD CORAL GABLES, FL 33134
                   815 PONCE DE LEON BLVD CORAL GABLES FL 33134-3038




                                                  1
   Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 158 of 162




                                          INSTRUCTIONS
      1.     You are instructed to consecutively paginate (i.e., bates label) all responsive
documents produced.
      2.      Pursuant to the Subpoena served upon you, please produce the categories of
documents identified below in the “Schedule of Documents to be Produced.”
       3.      The attached Subpoena is continuing in nature and any additional documents shall
be produced as they become available.
        4.     For any electronic wire information, please provide information with regard to the
following:
               TXN (Transaction) Date
               CINQ (Transaction Internal Reference) ID
               Payment Method
               Base Amount
               Originator Name
               Originator Account ID
               Originator Address Street 1
               Originator Address Street 2
               Originator Address Street 3
               Originator Address City
               Originator Address Postal Code
               Originator Address Country Code
               Originator Address State Code
               Originator's Bank Name
               Originator's Bank Account ID
               Originator's Bank Address Street 1
               Originator's Bank Address Street 2
               Originator's Bank Address Street 3
               Originator's Bank Address City
               Originator's Bank Address Postal Code
               Originator's Bank Address Country Code
               Originator's Bank Address State Code
               Beneficiary Name
               Beneficiary Account ID
               Beneficiary Address Street 1
               Beneficiary Address Street 2
               Beneficiary Address Street 3
               Beneficiary Address City


                                                2
Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 159 of 162



        Beneficiary Address Postal Code
        Beneficiary Address Country Code
        Beneficiary Address State Code
        Beneficiary's Bank Name
        Beneficiary's Bank Account ID
        Beneficiary's Bank Address Street 1
        Beneficiary's Bank Address Street 2
        Beneficiary's Bank Address Street 3
        Beneficiary's Bank Address City
        Beneficiary's Bank Address Postal Code
        Beneficiary's Bank Address Country Code
        Beneficiary's Bank Address State Code
        Sender Reference
        Beneficiary Reference
        OBI - Originator to Beneficiary Instructions
        Sending Institution Name
        Sending Institution Account ID
        Sending Institution Account Type
        Sending Institution Address Street 1
        Sending Institution Address Street 2
        Sending Institution Address Street 3
        Sending Institution Address City
        Sending Institution Address Postal Code
        Sending Institution Address Country Code
        Sending Institution Address State Code
        Receiving Institution Name
        Receiving Institution Account ID
        Receiving Institution Account Type
        Receiving Institution Address Street 1
        Receiving Institution Address Street 2
        Receiving Institution Address Street 3
        Receiving Institution Address City
        Receiving Institution Address Postal Code
        Receiving Institution Address Country Code
        Receiving Institution Address State Code
        Intermediate 1 Name
        Intermediate 1 Account ID
        Intermediate 1 Address Street 1

                                           3
   Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 160 of 162



                Intermediate 1 Address Street 2
                Intermediate 1 Address Street 3
                Intermediate 1 Address City
                Intermediate 1 Address Postal Code
                Intermediate 1 Address Country Code
                Intermediate 1 Address State Code
                Intermediate 2 Name
                Intermediate 2 Account ID
                Intermediate 2 Address Street 1
                Intermediate 2 Address Street 2
                Intermediate 2 Address Street 3
                Intermediate 2 Address City
                Intermediate 2 Address Postal Code
                Intermediate 2 Address Country Code
                Intermediate 2 Address State Code
                Intermediate 3 Name
                Intermediate 3 Account ID
                Intermediate 3 Address Street 1
                Intermediate 3 Address Street 2
                Intermediate 3 Address Street 3
                Intermediate 3 Address City
                Intermediate 3 Address Postal Code
                Intermediate 3 Address Country Code
                Intermediate 3 Address State Code
         5.      For any requested document which is being withheld on the basis of a claim of
privilege, please identify the document, and for each such document state:
                a. Author
                b. Designated and intended recipient(s)
                c. Person(s) to whom it was circulated
                d. Date
                e. Subject matter
                f.   Privilege asserted
         6.      If a portion of any document responsive to these requests is withheld under claim of
privilege, any non-privileged portion of such document must be produced with the portion claimed
to be privileged redacted.
        7.     If you file a timely objection to any portion of a request, definition or an instruction,
provide a response to the remaining portion.




                                                   4
   Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 161 of 162



        8.      The attached Subpoena shall apply to all documents that you, or any of your present
or former agents, attorneys, assigns, consultants, employees, and/or successors possess, control or
can access in the ordinary course of business.
        9.      In responding to these requests, you shall produce all responsive documents in your
possession, custody or control or in the possession, custody or control of your agents, employees,
attorneys, accountants, representatives, or anyone acting or purporting to act on your behalf. A
document shall be deemed to be within your control if you have the right to secure the document or
a copy of the document from another person having possession or custody of the document.
         10.     If any document requested by the attached Subpoena is no longer in the possession
of or subject to the control of the party upon whom this demand is made, said party shall provide a
listing which identifies the present custodian of the document, including in such identification the
full name, residence and business address, business affiliation and job title, and state further what
and when disposition was made of said document. If all copies of the document have been
destroyed, please identify the person or person authorizing the destruction of the document and
specify the date of the destruction of the document.
       11.     In lieu of appearing in person and producing the documents as set forth in the
attached subpoena, prior to the deadline you may forward a copy of all produced and responsive
documents to Bruce Marks, Esq., Marks & Sokolov, LLC, 1835 Market Street, 17th Floor, Philadelphia,
Pennsylvania 19103.




                                                 5
Case 1:19-mc-00184-PGG Document 12-2 Filed 02/27/20 Page 162 of 162



                                    DEFINITIONS
   1.   The following definitions shall apply to this subpoena:
        a. Document. The term “document” is defined to be synonymous in meaning and
           equal in scope to the usage of the term “documents or electronically stored
           information” in Fed. R. Civ. P. 34(a)(1)(A). A draft or non-identical copy is a
           separate document within the meaning of this term. The term “document”
           includes hardcopy and electronic information, regardless of manner of storage.
        b. Identify (with respect to persons). When referring to a person, “to identify”
           means to give, to the extent known, the person’s full name, present or last
           known address, and when referring to a natural person, additionally, the present
           or last known place of employment. Once a person has been identified in
           accordance with this subparagraph, only the name of that person need be listed
           in response to subsequent discovery requesting the identification of that person.
        c. Identify (with respect to documents). When referring to documents, “to
           identify” means to give, to the extent known, the (i) type of document; (ii)
           general subject matter; (iii) date of the document; and (iv) author(s),
           addressee(s) and recipient(s). In the alternative, the responding party may
           produce the documents, together with identifying information sufficient to
           satisfy Fed. R. Civ. P. 33(d).
        d. Person. The term “person” is defined as any natural person or any legal entity,
           including, without limitation, any business or governmental entity or
           association.
        e. Concerning. The term “concerning” means relating to, referring to, describing,
           evidencing or constituting.
        f.   You. The term “you” means the recipient of this discovery request, and all
             persons acting on behalf of you, including but not limited to officers, agents,
             attorneys, employees, and representatives.
   2.   The following rules of construction apply to all discovery requests:
        a. All/Any/Each. The terms “all,” “any,” and “each” shall each by construed as
           encompassing any and all.
        b. And/Or. The connectives “and” and “or” shall be construed either disjunctively
           or conjunctively as necessary to bring within the scope of the discovery request
           all responses that might otherwise be construed to be outside of its scope.
        c. Number. The use of the singular form of any word includes the plural and vice
           versa.
        d. Including. The term “including” shall be deemed to be followed by the phrase
           “but not limited to.”




                                          6
